[Cite as State v. Cook, 2020-Ohio-3411.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                               UNION COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                               CASE NO. 14-19-26

        v.

CHRISTOPHER G. COOK,                                      OPINION

        DEFENDANT-APPELLANT.




                  Appeal from Union County Common Pleas Court
                           Trial Court No. 2017 CR 0249

                                      Judgment Affirmed

                              Date of Decision: June 22, 2020




APPEARANCES:

        Alison Boggs for Appellant

        Melissa A. Chase for Appellee
Case No. 14-19-26


PRESTON, J.

       {¶1} Defendant-appellant, Christopher G. Cook (“Cook”), appeals the July

3, 2019 judgment of sentence of the Union County Court of Common Pleas. For

the reasons that follow, we affirm.

       {¶2} In December 2014, Cook’s son, C.C., was staying with Cook and

Cook’s mother, Patricia Cook (“Patricia”), at Patricia’s house in Union County.

Cook and C.C.’s mother, Amanda Cook (“Amanda”), had divorced three years

earlier, and C.C. was staying with Cook and Patricia to celebrate the Christmas

holiday. When C.C. was returned to Amanda on Christmas Eve, he appeared upset.

At that time, C.C. told Amanda that he did not want to see Cook anymore because

he believed that Cook was dealing drugs.

       {¶3} One month later, in January 2015, C.C. revealed additional information

to Amanda about Cook.         C.C. told Amanda that Cook had touched him

inappropriately. Amanda was also told that Cook paid two women to have sexual

intercourse with C.C. The next day, C.C. attempted to jump out of a moving vehicle,

prompting Amanda to take C.C. to the emergency room at Memorial Hospital in

Marysville, Ohio. There, C.C. told a physician assistant that he was hearing voices

and that the voices told him to hurt himself by running into traffic. C.C. also

disclosed that Cook had forced him to have sex with two different women. Due to




                                        -2-
Case No. 14-19-26


concerns about C.C.’s suicidal ideations and auditory hallucinations, C.C. was

transferred to a specialized mental health facility in Zanesville, Ohio.

       {¶4} C.C. was released after a brief stay at the Zanesville facility. Because

C.C. had disclosed sexual abuse to Amanda and to the medical staff at Memorial

Hospital, he was then taken to the Child Assessment Center at Nationwide

Children’s Hospital (“CAC”) for evaluation and treatment. During an interview at

the CAC, C.C. disclosed numerous instances of sexual abuse. He disclosed that,

beginning in the fall of 2014, two women, whom he identified as Jessica and Jackie,

touched his penis on several occasions. C.C. also stated that Cook made him touch

the women’s breasts and vaginas. According to C.C., these incidents culminated

over the course of a weekend in December 2014, when he was forced by Cook to

have sexual intercourse with both women. C.C. also disclosed that Cook once

touched his penis after he got out of the shower. Finally, C.C. stated that Cook had

shown him pornographic videos and that Cook had threatened to kill him and his

family if he told anybody about the abuse.

       {¶5} On November 21, 2017, the Union County Grand Jury indicted Cook

on nine counts: Counts One and Two of disseminating matter harmful to juveniles

in violation of R.C. 2907.31(A)(3), (F), fourth-degree felonies; Counts Three, Five,

and Six of rape in violation of R.C. 2907.02(A)(1)(b), (B), first-degree felonies;

Counts Four, Seven, and Eight of gross sexual imposition in violation of R.C.


                                         -3-
Case No. 14-19-26


2907.05(A)(4), (C)(2), third-degree felonies; and Count Nine of intimidation of an

attorney, victim, or witness in a criminal case in violation of R.C. 2921.04(B)(1),

(D), a third-degree felony. (Doc. No. 1). On November 29, 2017, Cook appeared

for arraignment and pleaded not guilty to the counts of the indictment. (Doc. No.

6).

       {¶6} On June 5, 2018, Cook filed a notice of alibi. (Doc. No. 42). In his

notice of alibi, Cook claimed that he “was at the home of, or in the presence of”

Patricia from December 19-24, 2014—the time period specified in the original

indictment during which Counts One through Six and Count Nine were allegedly

committed. (Id.).

       {¶7} On May 13, 2019, the State entered a nolle prosequi with respect to

Count Two of the indictment. (Doc. No. 87). That same day, the trial court

dismissed Count Two without prejudice. (Doc. No. 88).

       {¶8} A jury trial commenced on May 13, 2019. Cook twice moved for a

judgment of acquittal under Crim.R. 29; the trial court denied Cook’s motion on

both occasions. (May 14, 2019 Tr. at 151, 161); (May 15, 2019 Tr. at 89). Before

the matter was submitted to the jury, the trial court amended the indictment to reflect

that Count One occurred “in a continuing course of criminal conduct in Union

County, Ohio, Franklin County, Ohio, and Hardin County, Ohio” and that Counts

Five and Six occurred “in a continuing course of criminal conduct in Union County,


                                         -4-
Case No. 14-19-26


Ohio and Hardin County, Ohio.” (Doc. No. 98). In addition, with respect to all

counts of the indictment, the trial court amended the date ranges of the offenses to

reflect that the offenses allegedly took place between September 9, 2014 and

December 25, 2014. (Id.). On May 15, 2019, the jury found Cook guilty of Counts

One, Three, Four, Five, Six, and Nine of the amended indictment. (Doc. Nos. 90,

91, 92, 93, 94, 97). However, the jury found Cook not guilty of Counts Seven and

Eight of the amended indictment. (Doc. Nos. 95, 96).

       {¶9} A sentencing hearing was held on July 3, 2019. (Doc. No. 104). The

trial court sentenced Cook as follows: 12 months in prison on Count One, 25 years

to life in prison on Count Three, 48 months in prison on Count Four, 25 years to life

in prison on Count Five, 25 years to life in prison on Count Six, and 24 months in

prison on Count Nine. (Id.). The trial court ordered that the prison sentences for

Counts One, Three, Four, Five, Six, and Nine all be served consecutively for an

aggregate term of 82 years to life in prison. (Id.).

       {¶10} Cook filed his notice of appeal on August 2, 2019. (Doc. No. 112).

Cook raises seven assignments of error for our review. For the sake of clarity, we

begin by addressing Cook’s second assignment of error, followed by his third

assignment of error. Then, we consider Cook’s first and seventh assignments of

error together before turning to Cook’s fourth assignment of error. Finally, we

conclude by separately addressing Cook’s fifth and sixth assignments of error.


                                          -5-
Case No. 14-19-26


                           Assignment of Error No. II

       The trial court erred when it permitted hearsay evidence
       throughout the trial when the declarant was available to testify
       and did in fact testify.

       {¶11} In his second assignment of error, Cook argues that the trial court erred

by admitting various hearsay statements at his trial. Cook focuses on hearsay

contained in the testimony of Dustin Ford (“Ford”), a physician assistant who was

working in the emergency room at Memorial Hospital in Marysville, Jennifer

Sherfield (“Sherfield”), a forensic interviewer and mental health advocate at the

CAC, and Dr. Megan Letson (“Dr. Letson”), a doctor working at the CAC. (See

Appellant’s Brief at 5-7). He also points to hearsay contained in the video recording

of C.C.’s forensic interview with Sherfield at the CAC, and he arguably takes issue

with hearsay contained in the CAC written report and in C.C.’s medical records

from Memorial Hospital. (See id. at 5-7). In all instances, C.C. is the person who

made the out-of-court statements to which Cook now objects. Cook argues that

none of C.C.’s statements is admissible under Evid.R. 803(4), the exception to the

rule against hearsay allowing for the admission of statements made for purposes of

medical diagnosis or treatment. (Id. at 6-7).

       {¶12} “Ordinarily, we review a trial court’s hearsay rulings for an abuse of

discretion.” State v. McKelton, 148 Ohio St. 3d 261, 2016-Ohio-5735, ¶ 97, citing

State v. Hymore, 9 Ohio St. 2d 122, 128 (1967). See HSBC Bank U.S.A., Natl. Assn.


                                         -6-
Case No. 14-19-26


v. Gill, 1st Dist. Hamilton No. C-180404, 2019-Ohio-2814, ¶ 6-10 (documenting a

split between courts of appeals concerning the proper standard of review to apply

when reviewing the admission of hearsay but concluding that McKelton and other

Supreme Court decisions dictate abuse-of-discretion review).         An abuse of

discretion is more than a mere error in judgment; it suggests that a decision is

unreasonable, arbitrary, or unconscionable. State v. Adams, 62 Ohio St. 2d 151, 157-

158 (1980).

       {¶13} Hearsay is defined as a “statement, other than one made by the

declarant while testifying at the trial or hearing, offered in evidence to prove the

truth of the matter asserted.” Evid.R. 801(C). Generally, hearsay is not admissible

unless an exception applies. Evid.R. 802. “‘Evid.R. 803 is one such rule which

permits the admission of certain hearsay statements even though the declarant is

available as a witness.’” State v. Bender, 3d Dist. Union No. 14-19-22, 2020-Ohio-

722, ¶ 12, quoting Dayton v. Combs, 94 Ohio App. 3d 291, 300 (2d Dist.1993).

       {¶14} As relevant to this case, Evid.R. 803(4) excepts from the hearsay rule

“[s]tatements made for purposes of medical diagnosis or treatment and describing

medical history, or past or present symptoms, pain, or sensations, or the inception

or general character of the cause or external source thereof insofar as reasonably

pertinent to diagnosis or treatment.” “‘The hearsay rules except statements made

for the purpose of medical diagnosis or treatment due to the inherent reliability


                                        -7-
Case No. 14-19-26


underlying the nature of those statements.’” Bender at ¶ 13, quoting State v. Lykins,

4th Dist. Adams No. 18CA1079, 2019-Ohio-3316, ¶ 94 and citing State v. Muttart,

116 Ohio St. 3d 5, 2007-Ohio-5267, ¶ 39. “‘[S]tatements made for the purpose of

medical diagnosis and treatment are considered reliable because “‘facts reliable

enough to be relied on in reaching a diagnosis have sufficient trustworthiness to

satisfy hearsay concerns.’”’” Id., quoting Lykins at ¶ 95, quoting State v. Dever, 64
Ohio St. 3d 401, 411 (1992), quoting McCormick, Evidence, Section 250 (4th

Ed.1992), and citing Muttart at ¶ 41.

       {¶15} Initially, we must address Cook’s argument that C.C.’s out-of-court

statements are not admissible under Evid.R. 803(4) because the people to whom

C.C. made the statements were not “given the complete medical history of [C.C.],”

which would have revealed “the mental illness that [C.C.] experienced since he was

a young child.”     (Appellant’s Brief at 7).     Cook notes that, in addition to

experiencing mental health issues since he was young, C.C. was treated at an

inpatient mental health facility in the months before he made the statements and just

days before his interview at the CAC. (Id. at 1). He also notes that C.C. was on

“some form of medication” and that he was suffering from hallucinations and “other

delusionary/psychosis instances” around the time that he made the statements. (Id.).

Cook thus suggests that even if C.C. made these statements for purposes of medical

diagnosis or treatment and the statements were reasonably pertinent to his diagnosis


                                         -8-
Case No. 14-19-26


or treatment, these statements should not have been admitted because, due to C.C.’s

psychological issues, his statements are not entitled to the presumption of reliability

typically accorded to statements made for purposes of medical diagnosis or

treatment. (See id. at 6-7).

       {¶16} We disagree.      “‘Where the totality of the circumstances fail to

demonstrate a lack of reliability or trustworthiness, * * * statements should be

admitted if they fall within the hearsay exception, [and] the credibility of the

statements may then be evaluated by the trier of fact.’” State v. Diaz, 8th Dist.

Cuyahoga No. 103878, 2016-Ohio-5523, ¶ 45, quoting In re D.L., 8th Dist.

Cuyahoga No. 84643, 2005-Ohio-2320, ¶ 28. In addition, “a court may admit a

child’s statements under Evid.R. 803(4) if they are made for purposes of medical

diagnosis or treatment provided there is no evidence to cast doubt upon the child’s

motivation for making the statements.” In re D.L. at ¶ 29, citing State v. Wilson,

4th Dist. Adams No. 99CA672, 2000 WL 228242 (Feb. 18, 2000). In this case,

although C.C. was suffering from hallucinations and suicidal ideations in the days

and weeks leading up to the making of his statements, there is no indication in the

record that C.C.’s hallucinations or ideations influenced his statements. Sherfield

testified that during her interview with C.C., she did not observe anything that

suggested that he was actively experiencing hallucinations. (May 13, 2019 Tr., Vol.

II, at 214). Furthermore, Dr. Letson testified that C.C. denied any suicidal ideation


                                         -9-
Case No. 14-19-26


on the day of his interview. (Id. at 231). Though Ford’s testimony suggests that

C.C. may have been hearing voices when he was evaluated by Ford, there is nothing

in Ford’s testimony clearly indicating that C.C.’s statements to Ford were the

product of his auditory hallucinations.

       {¶17} Moreover, there is nothing in the record casting doubt on C.C.’s

motivations to make these statements. Amanda denied that she pressured C.C. to

make allegations against Cook, and there is nothing in the record suggesting that

Amanda or C.C. had a reason to fabricate allegations against Cook. (See May 13,

2019 Tr., Vol. II, at 160). Specifically, the State presented evidence establishing

that Amanda had full custody of C.C., that Cook did not have any court-ordered

parenting time with C.C., and that Cook had not petitioned the court to change the

custody arrangement. (Id. at 136-137, 160); (May 14, 2019 Tr. at 116); (State’s Ex.

1). Therefore, the circumstances fail to demonstrate a lack of reliability and

trustworthiness. Provided that C.C.’s statements satisfy the requirements of Evid.R.

803(4), or another exception to the hearsay rule, C.C.’s statements are properly

admissible notwithstanding the fact that he was experiencing psychological

difficulties around the time the statements were made. C.C.’s mental state at the

time he made the statements was but another factor to be considered by the trier of

fact in assessing the credibility of C.C.’s out-of-court statements. See Evid.R.

806(A) (“When a hearsay statement * * * has been admitted in evidence, the


                                          -10-
Case No. 14-19-26


credibility of the declarant may be attacked * * * by any evidence that would be

admissible for those purposes if declarant had testified as a witness.”); Evid.R.

616(B) (“A defect of capacity, ability, or opportunity to observe, remember, or

relate may be shown to impeach the witness either by examination of the witness or

by extrinsic evidence.”).

       {¶18} We now consider whether the trial court erred by permitting the

admission of C.C.’s out-of-court statements, beginning with the trial court’s

decision to allow Ford to testify about what C.C. disclosed during the examination

at Memorial Hospital. Ford testified that on January 16, 2015, he was working as a

physician assistant in the emergency department of Memorial Hospital in

Marysville. (May 13, 2019 Tr., Vol. II, at 178). He stated that he was responsible

for performing the initial evaluation of C.C. and collecting C.C.’s medical history

when C.C. appeared for treatment. (Id. at 178-181). Ford testified that the medical

history is a “very important” part of a patient’s medical diagnosis and treatment.

(Id. at 180). Ford stated that C.C.’s “first chief complaint was suicidal ideation

which * * * means that they have the intent to cause harm specifically to

themselves.” (Id. at 181). He testified that he had to make sure that there would

not “be anything else that could be causing [C.C.] to have suicidal ideation,

including infection or some type of illness that could cause harm to their mental

status.” (Id.). Ford stated that when he asked C.C. about his desire to harm himself,


                                        -11-
Case No. 14-19-26


C.C. said that “he had auditory hallucinations * * * and they were telling him to run

out in the road to kill himself.” (Id.). Ford then testified, over Cook’s objection,

that after C.C.’s initial statement about experiencing auditory hallucinations, C.C.

“mentioned that * * * he was being forced to have sexual intercourse with females

and touching their breasts and vagina” and that his father was forcing him to do so.

(Id. at 181-185). Ford stated that based on his initial evaluation of C.C., along with

lab tests and a physical exam, “nothing * * * seemed to be pointing towards a

specific reversible cause [for C.C.’s suicidal ideations] and, therefore, mental health

evaluation by Maryhaven then was consulted.” (Id. at 186). Finally, he testified

that Maryhaven “came in and evaluated [C.C.] and * * * deemed that [C.C.] was fit

for transfer to a higher facility to have inpatient psych evaluation” and that C.C. was

subsequently transferred to a hospital in Zanesville for further treatment. (Id. at

187-188).

       {¶19} We conclude that the trial court did not abuse its discretion by allowing

Ford to testify regarding C.C.’s statements because C.C.’s statements were made

for purposes of medical diagnosis or treatment and were pertinent to C.C.’s

diagnosis or treatment. Amanda brought C.C. to the emergency room of Memorial

Hospital after he threatened to harm himself, and he was interviewed by Ford, a

medical professional, in a hospital setting. Ford posed questions to C.C. that were

designed to help Ford and other medical professionals identify the cause of C.C.’s


                                         -12-
Case No. 14-19-26


suicidal ideations.   See State v. Geboy, 145 Ohio App. 3d 706, 720-721 (3d

Dist.2001) (“[Evid.R. 803(4)] has been interpreted as to include diagnosis and

treatment of psychological injuries as well as physical ailments.”). In response to

Ford’s questions, C.C. revealed that he was experiencing auditory hallucinations,

and apparently without prompting by Ford, C.C. disclosed that Cook had been

making him engage in sex acts with multiple women. There is no indication that

Ford questioned C.C. in a leading or suggestive manner or that Ford began the

evaluation with the goal of eliciting a disclosure of sexual abuse. See Muttart, 116
Ohio St. 3d 5, 2007-Ohio-5267, at ¶ 49. Furthermore, although there is no evidence

in the record regarding C.C.’s perception of Ford’s evaluation, we believe that it is

reasonable to conclude that C.C. likely knew that he was speaking to Ford for

purposes of medical treatment and that C.C. was aware of the need to be forthright

with Ford. See id.; State v. Jennings, 2d Dist. Clark No. 2002 CA 78, 2003-Ohio-

4429, ¶ 18 (“[W]e believe that it is reasonable to conclude that a ten-year-old girl

being examined by a doctor in a pediatrician’s office assumes that she is there for

the purposes of medical treatment.”).           Thus, considering the particular

circumstances of C.C.’s disclosure to Ford, we conclude that C.C.’s statements to

Ford were made for purposes of medical diagnosis or treatment.

       {¶20} In addition, C.C.’s statements were pertinent to diagnosing the cause

of his suicidal ideations. As Ford’s testimony suggests, there are many reasons that


                                        -13-
Case No. 14-19-26


someone might be experiencing suicidal ideations, and a disclosure of sexual abuse

can be relevant to determining the exact cause of suicidal ideations. For example,

the disclosure of sexual abuse could help medical practitioners determine whether

sexual abuse exacerbated an underlying psychological condition, which condition

caused the person to contemplate self-harm, or whether the person’s suicidal

ideations are a response to the distress of sexual abuse otherwise unrelated to an

underlying or preexisting psychological condition. Therefore, C.C.’s disclosure of

sexual abuse was reasonably pertinent to diagnosing the cause of his suicidal

ideations. Because C.C.’s statements to Ford satisfy the requirements of Evid.R.

803(4), we conclude that the trial court did not abuse its discretion by allowing Ford

to testify regarding the statements C.C. made during the initial evaluation at

Memorial Hospital.

       {¶21} Having concluded that the trial court did not abuse its discretion by

admitting the hearsay contained in Ford’s testimony, we next consider whether the

trial court erred by admitting any hearsay contained in Sherfield’s testimony, in Dr.

Letson’s testimony, in the video recording of Sherfield’s interview with C.C. at the

CAC, in the CAC written report, or in C.C.’s medical records from Memorial

Hospital. At the outset, we note that during the course of their testimonies, Sherfield

and Dr. Letson did not testify concerning anything C.C. said to them about the




                                         -14-
Case No. 14-19-26


alleged sexual abuse. Accordingly, there are no hearsay issues with respect to

Sherfield’s testimony or Dr. Letson’s testimony.

       {¶22} Furthermore, we note that Cook failed to object when the video

recording of Sherfield’s interview with C.C. at the CAC was played for the jury,

and he failed to object when the State moved to admit the video recording of the

CAC interview, the CAC written report, and C.C.’s medical records from Memorial

Hospital.

       {¶23} Because Cook failed to object to the admission of the hearsay

embedded in the aforementioned documentary evidence, we review for plain error.

State v. Obermiller, 147 Ohio St. 3d 175, 2016-Ohio-1594, ¶ 72, citing State v.

Fitzpatrick, 102 Ohio St. 3d 321, 2004-Ohio-3167, ¶ 66. We recognize plain error

“‘with the utmost caution, under exceptional circumstances and only to prevent a

manifest miscarriage of justice.’” State v. Landrum, 53 Ohio St. 3d 107, 111 (1990),

quoting State v. Long, 53 Ohio St. 2d 91 (1978), paragraph three of the syllabus. For

plain error to apply, the trial court must have deviated from a legal rule, the error

must have been an obvious defect in the proceeding, and the error must have

affected a substantial right. State v. Barnes, 94 Ohio St. 3d 21, 27 (2002). Under

the plain error standard, the appellant must demonstrate that the outcome of his trial

would clearly have been different but for the trial court’s errors. State v. Waddell,

75 Ohio St. 3d 163, 166 (1996), citing State v. Moreland, 50 Ohio St. 3d 58 (1990).


                                        -15-
Case No. 14-19-26


       {¶24} We first consider whether the admission of the statements C.C. made

to Sherfield during his CAC interview and to Dr. Letson rises to the level of plain

error. At the beginning of her interview with C.C., Sherfield explained to C.C. that

it was her job to talk to children “about their bodies” and “whether or not something

has happened to their bodies,” and she told C.C. that he would be seeing a doctor

after the interview. (State’s Ex. 4). She also explained to C.C. that it was acceptable

if he did not know the answer to a question she asked and that she did not “want

[C.C.] to make anything up, and [she did not] want [C.C.] to guess.” (Id.). C.C.

then asked Sherfield whether he would “have to tell [her] everything that [he] told

[his] mom.” (Id.). Sherfield said that “it depend[ed],” and she asked C.C. what he

had told Amanda. (Id.). At that point, C.C. said that his “dad ha[d] been doing

messed up things,” and C.C. disclosed that he had been “raped by some girl named

Jessica” and “raped by a girl named Jackie.” (Id.). C.C. specified that Cook was

his father. (Id.).

       {¶25} C.C. then began to detail various instances of sexual abuse. He

disclosed that Cook “made [him] touch Jessica’s boobs and her vagina” and that this

was what he was referring to when he said that Jessica raped him. (Id.). C.C. stated

that “it happened quite a few times.” (Id.). Sherfield then asked C.C. to tell her

“everything about the last time that something happened with Jessica.” (Id.). C.C.

said that he was “raped in December” during a weekend approximately two weeks


                                         -16-
Case No. 14-19-26


before Christmas and that the incident took place at Jessica’s house in her bedroom.

(Id.). He stated that he was in the bedroom with Jessica and Cook when it happened.

(Id.). C.C. said that Cook “wanted [him] to have sex with [Jessica]” and that Cook

“bribed” him and Jessica. (Id.). According to C.C., Cook promised to pay Jessica

$300. (Id.). C.C. said that Jessica “told [him] to lay down with her. And then she

took off all her clothes. And then she started unbuttoning [his] pants. And [he] said

stop.” (Id.). He stated that after he told Jessica to stop, Cook offered to pay him

$50 if he had sex with her. (Id.). C.C. said that he told Cook “maybe” and that

Jessica “kept on unbuttoning [his] pants while [he] was rebuttoning them.” (Id.).

C.C. stated that Cook then offered him $100 and that he finally agreed. (Id.).

       {¶26} According to C.C., after he accepted Cook’s offer of $100, Jessica

“started humping [him].” (State’s Ex. 4). Jessica “was on the top, and [he] was on

the bottom.” (Id.). C.C. described his use of the word “humping” as signifying that

Jessica “was going up/down on our privates.” (Id.). He stated that his clothes were

off during this encounter and that while Jessica was going “up/down on [his]

privates,” his “wiener” was touching the inside of her vagina. (Id.). C.C. said that

while this was happening with Jessica, Cook was recording the incident with his

phone. (Id.). According to C.C., he “kept on telling her to stop. And [Cook] kept

on saying ‘Keep up.’” (Id.).




                                        -17-
Case No. 14-19-26


         {¶27} C.C. said that on the same day as the encounter with Jessica, Cook also

touched his “wiener.” (Id.). C.C. stated that after the incident with Jessica, he was

taking a shower at Patricia’s house. (Id.). He said that when he got out of the

shower, Cook “was standing in the doorway” and “grabbed [his] wiener and started

rubbing it.” (Id.).

         {¶28} C.C. then discussed incidents involving Jackie. C.C. disclosed that

Jackie “raped [him] in December, [on] the same weekend” as Jessica. (State’s Ex.

4). He stated that “the day after Jessica touched [him] and raped [him], Jackie pulled

off her clothes in front of [him] and started humping [him] with [his] clothes on.”

(Id.). According to C.C., Jackie then undressed him and had sex with him. (Id.).

He said that this encounter took place in Cook’s bedroom at Patricia’s house. (Id.).

C.C. stated that Jackie was on top, that he was on bottom, and that her “boobs [were]

to [his] chest and her vagina [was] to [his] wiener.” (Id.). He said that his “wiener”

was inside of Jackie’s vagina. (Id.). C.C. stated that Cook was not present during

this incident and that he did not know whether Cook had promised to pay Jackie.

(Id.).

         {¶29} C.C. then disclosed that sometime prior to Christmas Eve, Cook had

offered to pay him $300 to touch Jackie’s breasts and vagina. (Id.). He said that

this encounter happened at Jackie’s house. (Id.). He stated that Cook made him

“rub [Jackie’s] vagina all around” with his hand and that Cook made him “do things


                                         -18-
Case No. 14-19-26


to [Jackie’s] boobs.” (Id.). C.C. said that he touched both the outside and the inside

of Jackie’s vagina and that he “just kind of rubbed [Jackie’s] nipple.” (Id.). He also

said that Cook was present during this incident and that he “was recording it with

his phone.” (Id.). In addition, C.C. stated that he was “very worried” about the

incidents that occurred with Cook, Jessica, and Jackie because Cook “said he would

kill [C.C.’s] whole family if [C.C.] told anybody about that.” (Id.).

       {¶30} Finally, C.C. stated that Cook showed him a “porn video” on his

phone. (Id.). He said that the video depicted one woman “shoving” objects “up her

butt,” including a ball and a glass object that looked “like a missile,” which

“somehow she squeezed * * * out through her butt.” (Id.). C.C. said that another

woman and a man then entered the frame and that the man “started having anal sex”

with one of the women. (Id.). He also said that the man “shoved his wiener in a

girl’s mouth.” (Id.).

       {¶31} The CAC written report contains the notes Sherfield made during her

interview with C.C. The statements in Sherfield’s report that qualify as hearsay are,

for the most part, identical to the statements C.C. made in the recorded interview.

(See State’s Exs. 4, 6).    The CAC written report also contains Dr. Letson’s

comments, along with the comments of her fellow, Dr. Melissa Jones (“Dr. Jones”).

(State’s Ex. 6). To the extent that these comments address C.C.’s disclosures, they




                                        -19-
Case No. 14-19-26


recount what C.C. said during the forensic interview or cover the same subject

matter. (See id.).

       {¶32} We conclude that the trial court did not commit plain error by

permitting the admission of the recorded interview or the CAC written report

because the hearsay contained within these items of evidence is admissible under

Evid.R. 803(4). First, with respect to C.C.’s statements to Drs. Letson and Jones,

C.C. made these statements to doctors in the context of a medical examination in a

hospital setting. There is no indication that they posed suggestive or leading

questions to C.C. or that C.C. did not understand the importance of telling them the

truth. Thus, given the facts of this case, C.C.’s statements to Drs. Letson and Jones

are admissible under Evid.R. 803(4) for much the same reason as the hearsay in

Ford’s testimony is admissible under Evid.R. 803(4).

       {¶33} In addition, the statements C.C. made to Sherfield during his forensic

interview are admissible under Evid.R. 803(4).           In her testimony, Sherfield

explained the purposes of her interview with C.C. She testified that, in addition to

sexual abuse, the interview is used to “screen all kids for * * * different forms of

maltreatment,” including domestic violence and exposure to pornography, because

sexual abuse is frequently accompanied by other forms of abuse. (May 13, 2019

Tr., Vol. II, at 200). Sherfield stated that the forensic interview “guides [the child’s]

medical exam and * * * any mental health recommendations” and that the


                                          -20-
Case No. 14-19-26


information collected from the forensic interview is provided to a physician. (Id.).

She also testified that the forensic interview “completely guides the medical exam”

because “it might highlight the need for sexually transmitted infection testing” or

“the need or recommendation for mental health counseling and services.” (Id. at

207). Furthermore, at the beginning of the interview, C.C. was informed that he

would be speaking to a doctor after the interview. (State’s Ex. 4). Therefore,

Sherfield’s forensic interview with C.C. was conducted, at least in part, for purposes

of medical diagnosis or treatment, and C.C. was made aware that the interview had

some connection to medical care.

       {¶34} Moreover, C.C.’s disclosures during the interview were reasonably

pertinent to his diagnosis or treatment.

       [T]he Supreme Court has “classified information regarding the

       identity of the perpetrator, the type of abuse alleged, the identification

       of the areas where the child had been touched and the body parts of

       the perpetrator that had touched her, as well as the time frame of the

       abuse, as statements for diagnosis and treatment because that

       information allowed the doctor or nurse to determine whether to test

       the child for sexually transmitted diseases, and to identify any trauma

       or injury sustained during the alleged abuse.”




                                           -21-
Case No. 14-19-26


State v. C.C.B., 10th Dist. Franklin No. 18AP-782, 2019-Ohio-3631, ¶ 36, quoting

In re C.S., 10th Dist. Franklin No. 11AP-667, 2012-Ohio-2988, ¶ 14, citing State v.

Arnold, 126 Ohio St. 3d 290, 2010-Ohio-2742, ¶ 32, 38. Concerning the identity of

the perpetrator, the identification of the perpetrator is pertinent to diagnosis or

treatment because the identity of the perpetrator is “particularly relevant” to

determining whether the child victim could have continued exposure to the

perpetrator and whether the child might have contracted a sexually transmitted

disease. Dever, 64 Ohio St. 3d at 413, fn. 8. The identity of the perpetrator is also

relevant to determining the psychological effects on the child. Id. Finally, to the

extent that exposure to pornography can be considered a form of sexual abuse,

statements relating to a child’s exposure to pornography can be relevant to the

child’s treatment or diagnosis. See State v. Watts, 10th Dist. Franklin No. 15AP-

951, 2016-Ohio-5386, ¶ 23.

       {¶35} Here, C.C.’s disclosures included the identities of his abusers,

explanations of the extent of Cook’s involvement in the abuse, identifications of the

parts of his body that were touched, identifications of the parts of his abusers’ bodies

that he touched, the number of times he was abused, the locations where he was

abused, the approximate time frame in which he was abused, the fact that he had

been exposed to pornography, and the fact that he had been recorded engaging in

sex acts. All of these disclosures were pertinent to diagnosing C.C., providing him


                                         -22-
Case No. 14-19-26


with appropriate physical and psychological treatment, and ensuring his future

safety. Accordingly, C.C.’s statements during the forensic interview were made for

purposes of medical diagnosis or treatment and were reasonably pertinent to his

diagnosis or treatment. Therefore, C.C.’s statements are admissible under Evid.R.

803(4), and the trial court did not plainly err by permitting their admission.

       {¶36} Finally, we conclude that the trial court did not commit plain error by

allowing the admission of C.C.’s medical records from Memorial Hospital. In these

records, Ford documented what C.C. told him during the course of the initial

evaluation. (See State’s Ex. 8). Ford’s testimony covered these same statements.

Because we concluded that the trial court did not abuse its discretion by allowing

Ford to testify to what C.C. told him during the initial evaluation, we cannot

conclude that the trial court plainly erred by permitting the admission of a document

containing substantially the same statements.

       {¶37} Cook’s second assignment of error is overruled.

                           Assignment of Error No. III

       The trial court erred when it would not allow a lay witness opinion
       testimony.

       {¶38} In his third assignment of error, Cook argues that the trial court abused

its discretion by refusing to permit Patricia to offer her opinion on whether she

believed C.C.’s allegations.     He contends that Evid.R. 701 permits opinion

testimony by lay witnesses under certain circumstances and that Patricia was

                                         -23-
Case No. 14-19-26


qualified to give opinion testimony under Evid.R. 701 because “[t]he foundation

had been laid throughout her testimony as to her relationship and observations of

C.C. and [Cook] * * * and she could properly form an opinion ‘on the fact in issue.’”

(Appellant’s Brief at 8).

       {¶39} “An abuse of discretion standard applies to a trial court’s decision to

admit testimony under Evid.R. 701.” State v. Smith, 10th Dist. Franklin No. 16AP-

21, 2017-Ohio-9283, ¶ 45, citing Urbana ex rel. Newlin v. Downing, 43 Ohio St. 3d
109, 113 (1989) and State v. Griffin, 10th Dist. Franklin No. 10AP-902, 2011-Ohio-

4250, ¶ 58. As noted earlier, an abuse of discretion suggests that a decision is

unreasonable, arbitrary, or unconscionable. Adams, 62 Ohio St. 2d at 157-158.

       {¶40} Evid.R. 701 provides that “[i]f the witness is not testifying as an

expert, the witness’ testimony in the form of opinions or inferences is limited to

those opinions or inferences which are (1) rationally based on the perception of the

witness and (2) helpful to a clear understanding of the witness’ testimony or the

determination of a fact in issue.” In this case, Cook’s trial counsel asked Patricia

the following two questions: (1) “Based on what you know in your relationships

with both [Cook and C.C.], do you believe these accusations?” and (2) “Do you

have any reason to believe these things actually happened?” (May 14, 2019 Tr. at

177). The State objected to both of these questions, and the trial court sustained

both of the State’s objections. (Id.). Cook argues that the trial court erred by


                                        -24-
Case No. 14-19-26


sustaining the State’s objections because Patricia’s opinion about the truth of C.C.’s

allegations was based on her perceptions of Cook and C.C. around the time the

events allegedly occurred and helpful to the determination of whether the events

alleged by C.C. actually happened—“the fact in issue.” (Appellant’s Brief at 8).

       {¶41} We conclude that the trial court did not abuse its discretion by

sustaining the State’s objections and preventing Patricia from answering Cook’s

trial counsel’s questions. Regardless of how Cook describes his trial counsel’s

questions or the opinions he expected Patricia to express, it is evident that his trial

counsel’s questions were designed to elicit Patricia’s opinion about the credibility

of C.C., who had earlier testified against Cook, and accordingly, Cook’s trial

counsel’s questions were improper. “‘In our system of justice it is the fact finder,

not the so-called expert or lay witnesses, who bears the burden of assessing the

credibility and veracity of witnesses.’” Smith at ¶ 46, quoting State v. Eastham, 39
Ohio St. 3d 307, 312 (1988) (Brown, J., concurring). “Opinion testimony regarding

another witness’s credibility ‘infringe[s] upon the role of the fact finder, who is

charged with making determinations of veracity and credibility.’” Id., quoting

Eastham at 312 (Brown, J., concurring). “Thus, ‘the opinion of a witness as to

whether another witness is being truthful is inadmissible.’” Id., quoting State v.

Potter, 8th Dist. Cuyahoga No. 81037, 2003-Ohio-1338, ¶ 38, citing State v. Miller,

2d Dist. Montgomery No. 18102, 2001 WL 62793 (Jan. 26, 2001). It is possible


                                         -25-
Case No. 14-19-26


that Patricia could have been questioned regarding C.C.’s general character for

truthfulness or untruthfulness in an effort to undermine his credibility. See Evid.R.

608(A) (“The credibility of a witness may be attacked * * * by evidence in the form

of opinion * * *, but subject to these limitations: (1) the evidence may refer only to

character for truthfulness or untruthfulness * * *.”).       However, Cook’s trial

counsel’s questions concerned C.C.’s credibility with respect to his particular

allegations against Cook, rather than his general character for truthfulness, and the

questions were thus improper. See State v. Pawlak, 8th Dist. Cuyahoga No. 99555,

2014-Ohio-2175, ¶ 115 (“While Evid.R. 608(A) permits testimony regarding a

witness’s general character or reputation for truthfulness, the rule prohibits

testimony regarding a witness’s truthfulness on a particular occasion.”). Therefore,

the trial court did not abuse its discretion by sustaining the State’s objections and

precluding Patricia from opining about whether she believed C.C.’s allegations. See

State v. Sanchez-Garza, 12th Dist. Butler No. CA2016-02-036, 2017-Ohio-1234, ¶

44-48 (concluding that the State’s line of questioning, in which a witness was asked

whether she believed what the victim had told her shortly after the alleged incident,

was an improper attempt to bolster the victim’s credibility); Pawlak at ¶ 111-125

(question by juror, which queried whether witness “believe[d] the allegations of

inappropriate activity with [her] boyfriend [were] true,” was improper because the




                                        -26-
Case No. 14-19-26


witness’s response “required her to give an opinion about [the defendant’s] guilt and

the credibility of the victims as they pertain to the allegations”).

         {¶42} Cook’s third assignment of error is overruled.

                             Assignment of Error No. I

         The jury lost its way when reviewing the evidence, resulting in a
         verdict that is against the manifest weight of the evidence and
         sufficiency of the evidence.

                            Assignment of Error No. VII

         The trial court erred when it overruled appellant’s motion for a
         Criminal Rule 29 acquittal.

         {¶43} In his first and seventh assignments of error, Cook argues that because

the State failed to present evidence sufficient to establish his guilt on each of the six

counts for which he was convicted, the trial court erred by denying his Crim.R. 29

motion for acquittal, and he contends that his convictions are otherwise based on

insufficient evidence. In addition, in his first assignment of error, Cook argues that

his convictions are against the manifest weight of the evidence. Specifically, Cook

argues that because C.C. did not provide reliable, consistent testimony at trial and

because the State’s only other evidence against him was inadmissible hearsay, his

convictions are against the manifest weight of the evidence. (See Appellant’s Brief

at 4).




                                          -27-
Case No. 14-19-26


       {¶44} Manifest “weight of the evidence and sufficiency of the evidence are

clearly different legal concepts.” State v. Thompkins, 78 Ohio St. 3d 380, 389

(1997). Accordingly, we address each legal concept individually.

       {¶45} “An appellate court’s function when reviewing the sufficiency of the

evidence to support a criminal conviction is to examine the evidence admitted at

trial to determine whether such evidence, if believed, would convince the average

mind of the defendant’s guilt beyond a reasonable doubt.” State v. Jenks, 61 Ohio

St.3d 259 (1991), paragraph two of the syllabus, superseded by state constitutional

amendment on other grounds, State v. Smith, 80 Ohio St. 3d 89 (1997).

Consequently, “[t]he relevant inquiry is whether, after viewing the evidence in a

light most favorable to the prosecution, any rational trier of fact could have found

the essential elements of the crime proven beyond a reasonable doubt.” Id. “In

deciding if the evidence was sufficient, we neither resolve evidentiary conflicts nor

assess the credibility of witnesses, as both are functions reserved for the trier of

fact.” State v. Jones, 1st Dist. Hamilton Nos. C-120570 and C-120571, 2013-Ohio-

4775, ¶ 33, citing State v. Williams, 197 Ohio App. 3d 505, 2011-Ohio-6267, ¶ 25

(1st Dist.). See also State v. Berry, 3d Dist. Defiance No. 4-12-03, 2013-Ohio-2380,

¶ 19 (“Sufficiency of the evidence is a test of adequacy rather than credibility or

weight of the evidence.”), citing Thompkins at 386. Because the purpose of a

Crim.R. 29 motion for acquittal “is to test the sufficiency of the evidence presented


                                        -28-
Case No. 14-19-26


at trial,” we “review[] a denial of a Crim.R. 29 motion for judgment of acquittal

using the same standard that is used to review a sufficiency of the evidence claim.”

State v. Willis, 12th Dist. Butler No. CA2009-10-270, 2010-Ohio-4404, ¶ 9, citing

State v. Terry, 12th Dist. Fayette No. CA2001-07-012, 2002-Ohio-4378, ¶ 9, citing

State v. Williams, 74 Ohio St. 3d 569, 576 (1996); State v. Lightner, 3d Dist. Hardin

No. 6-08-11, 2009-Ohio-544, ¶ 11, citing State v. Carter, 72 Ohio St. 3d 545, 553

(1995).

       {¶46} On the other hand, in determining whether a conviction is against the

manifest weight of the evidence, a reviewing court must examine the entire record,

“‘weigh[ ] the evidence and all reasonable inferences, consider[ ] the credibility of

witnesses and determine[ ] whether in resolving conflicts in the evidence, the [trier

of fact] clearly lost its way and created such a manifest miscarriage of justice that

the conviction must be reversed and a new trial ordered.’” Thompkins at 387,

quoting State v. Martin, 20 Ohio App. 3d 172, 175 (1st Dist.1983). A reviewing

court must, however, allow the trier of fact appropriate discretion on matters relating

to the weight of the evidence and the credibility of the witnesses. State v. DeHass,

10 Ohio St. 2d 230, 231 (1967). When applying the manifest-weight standard,

“[o]nly in exceptional cases, where the evidence ‘weighs heavily against the

conviction,’ should an appellate court overturn the trial court’s judgment.” State v.




                                         -29-
Case No. 14-19-26


Haller, 3d Dist. Allen No. 1-11-34, 2012-Ohio-5233, ¶ 9, quoting State v.

Hunter, 131 Ohio St. 3d 67, 2011-Ohio-6524, ¶ 119.

       {¶47} In this case, Cook was convicted of six offenses. With respect to three

of these offenses—disseminating matter harmful to juveniles, gross sexual

imposition, and intimidation of an attorney, victim, or witness in a criminal case—

Cook was convicted as the principal offender.

       {¶48} The offense of disseminating matter harmful to juveniles is codified in

R.C. 2907.31, which provides: “No person, with knowledge of its character or

content, shall recklessly * * *[,] [w]hile in the physical proximity of the juvenile *

* *, allow any juvenile * * * to review or peruse any material or view any live

performance that is harmful to juveniles.” R.C. 2907.31(A)(3). “If the material or

performance involved is obscene and * * * the juvenile who is allowed to review,

peruse, or view it is under thirteen years of age, [disseminating matter harmful to

juveniles] is a felony of the fourth degree.”        R.C. 2907.31(F).   “Harmful to

juveniles” means

       that quality of any material or performance describing or representing

       nudity, sexual conduct, sexual excitement, or sado-masochistic abuse

       in any form to which:

       (1) The material or performance, when considered as a whole,

       appeals to the prurient interest of juveniles in sex[;]


                                         -30-
Case No. 14-19-26


       (2) The material or performance is patently offensive to prevailing

       standards in the adult community as a whole with respect to what is

       suitable for juveniles[; and]

       (3) The material or performance, when considered as a whole, lacks

       serious literary, artistic, political, and scientific values for juveniles.

R.C. 2907.01(E).

       {¶49} The offense of gross sexual imposition is codified in R.C. 2907.05,

which provides, in relevant part, that “[n]o person shall have sexual contact with

another, not the spouse of the offender * * * when * * * [t]he other person, or one

of the other persons, is less than thirteen years of age, whether or not the offender

knows the age of that person.” R.C. 2907.05(A)(4). “Sexual contact” is defined in

R.C. 2907.01(B) as meaning “any touching of an erogenous zone of another,

including without limitation the thigh, genitals, buttock, pubic region, or, if the

person is a female, a breast, for the purpose of sexually arousing or gratifying either

person.” “Whether touching is done for the purpose of sexual gratification is a

‘question of fact to be inferred from the type, nature, and circumstances surrounding

the contact.’” State v. Todd, 3d Dist. Hardin No. 6-16-11, 2017-Ohio-4355, ¶ 12,

quoting In re K.C., 1st Dist. Hamilton No. C-140307, 2015-Ohio-1613, ¶ 32.

       {¶50} The offense of intimidation of an attorney, victim, or witness in a

criminal case is codified in R.C. 2921.04, which provides, in relevant part: “No


                                          -31-
Case No. 14-19-26


person, knowingly and * * * by unlawful threat of harm to any person * * * or by

unlawful threat to commit any offense or calumny against any person, shall attempt

to influence, intimidate, or hinder * * * [t]he victim of a crime * * * in the filing or

prosecution of criminal charges * * *.” R.C. 2921.04(B)(1). “The term ‘threat’

represents a range of statements or conduct intended to impart a feeling of

apprehension in the victim, whether of bodily harm, property destruction, or lawful

harm, such as exposing the victim’s own misconduct.” State v. Cress, 112 Ohio

St.3d 72, 2006-Ohio-6501, ¶ 39. “‘Intimidation’ by definition involves the creation

of fear in a victim, and the very nature of a threat is the creation of fear of negative

consequences for the purpose of influencing behavior.” Id. at ¶ 40. However, R.C.

2921.04(B)(1) does not proscribe intimidation by mere “threats”; it proscribes

intimidation by means of “unlawful threats.” Thus, the statutory language in R.C.

2921.04(B)(1) proscribing intimidation by “unlawful threats” is satisfied “only

when the very making of the threat is itself unlawful because it violates established

criminal or civil law.” Id. at ¶ 42. Furthermore, R.C. 2921.04(B)(1) does not require

that a victim actually be influenced, intimidated, or hindered by the defendant’s

unlawful threats; “the defendant need only try to create fear about or try to influence

or hinder the filing or prosecution of criminal charges.” (Emphasis sic.) State v.

Thompson, 7th Dist. Columbiana No. 13 CO 20, 2014-Ohio-1225, ¶ 16, citing R.C.




                                         -32-
Case No. 14-19-26


2921.04(B). “There is no requirement that the victim feel intimidated.” Id., citing

State v. Williams, 8th Dist. Cuyahoga No. 94261, 2011-Ohio-591, ¶ 14.

       {¶51} With respect to the other three counts for which Cook was convicted,

Cook was convicted of three counts of complicity to the rapes of C.C. The offense

of rape is codified in R.C. 2907.02, which provides, in relevant part, that “[n]o

person shall engage in sexual conduct with another who is not the spouse of the

offender * * * when * * * [t]he other person is less than thirteen years of age,

whether or not the offender knows the age of the other person” and that “[n]o person

shall engage in sexual conduct with another when the offender purposely compels

the other person to submit by force or threat of force.” R.C. 2907.02(A)(1)(b), (2).

As relevant to this case, “sexual conduct” includes “vaginal intercourse between a

male and female” and, “without privilege to do so, the insertion, however slight, of

any part of the body * * * into the vaginal * * * opening of another.” R.C.

2907.01(A). “Penetration, however slight, is sufficient to complete vaginal * * *

intercourse.” Id.

       {¶52} R.C. 2923.03, Ohio’s complicity statute, provides, in relevant part,

that “[n]o person, acting with the kind of culpability required for the commission of

an offense, shall * * * [a]id or abet another in committing the offense.” R.C.

2923.03(A)(2).




                                        -33-
Case No. 14-19-26


       To support a conviction for complicity by aiding and abetting

       pursuant to R.C. 2923.03(A)(2), the evidence must show that the

       defendant supported, assisted, encouraged, cooperated with, advised,

       or incited the principal in the commission of the crime, and that the

       defendant shared the criminal intent of the principal. Such intent may

       be inferred from the circumstances surrounding the crime.

State v. Johnson, 93 Ohio St. 3d 240 (2001), syllabus. “‘“Evidence of aiding and

abetting may be shown by either direct or circumstantial evidence, and participation

in criminal intent may be inferred from presence, companionship, and conduct

before and after the offense is committed.”’” State v. Wright, 3d Dist. Hardin No.

6-15-14, 2016-Ohio-5465, ¶ 9, quoting State v. Rowe, 3d Dist. Seneca No. 13-10-

14, 2011-Ohio-5739, ¶ 32, quoting State v. Gragg, 173 Ohio App. 3d 270, 2007-

Ohio-4731, ¶ 21 (12th Dist.).

       {¶53} The offenses of which Cook was convicted involve, to some extent,

three different degrees of culpable mental state—purpose, knowledge, and

recklessness. “A person acts purposely when it is the person’s specific intention to

cause a certain result, or, when the gist of the offense is a prohibition against conduct

of a certain nature, regardless of what the offender intends to accomplish thereby, it

is the offender’s specific intention to engage in conduct of that nature.” R.C.

2901.22(A). “A person acts knowingly, regardless of purpose, when the person is


                                          -34-
Case No. 14-19-26


aware that the person’s conduct will probably cause a certain result or will probably

be of a certain nature.”      R.C. 2901.22(B).       “A person has knowledge of

circumstances when the person is aware that such circumstances probably exist.”
Id. “When knowledge of the existence of a particular fact is an element of an

offense, such knowledge is established if a person subjectively believes that there is

a high probability of its existence and fails to make inquiry or acts with a conscious

purpose to avoid learning the fact.” Id. “A person acts recklessly when, with

heedless indifference to the consequences, the person disregards a substantial and

unjustifiable risk that the person’s conduct is likely to cause a certain result or is

likely to be of a certain nature.” R.C. 2901.22(C). “A person is reckless with respect

to circumstances when, with heedless indifference to the consequences, the person

disregards a substantial and unjustifiable risk that such circumstances are likely to

exist.” Id.

       {¶54} In addition to the evidence referenced in our analysis of Cook’s second

assignment of error, the following evidence was presented at Cook’s trial. Amanda

was the State’s first witness. Amanda first identified State’s Exhibit 2 as a certified

copy of C.C.’s birth certificate. (May 13, 2019 Tr., Vol. II, at 138-139); (State’s

Ex. 2). C.C.’s birth certificate shows that he was ten years old in September 2014

through December 2014. (State’s Ex. 2). Amanda testified that although Cook did

not have court-ordered rights to parenting time with C.C., she entered into an


                                         -35-
Case No. 14-19-26


agreement with Cook to allow him to visit with C.C. as long as C.C. wanted to visit.

(May 13, 2019 Tr., Vol. II, at 139-140). She stated that C.C. visited with Cook

almost every weekend in 2014 and that the initial visits appeared to be normal. (Id.

at 140-141). However, she noted that the visits began to taper off in the fall of 2014

when C.C. wanted to go over less often or Cook was unable to take C.C. (Id. at

143).

        {¶55} She testified that she first became aware of potential problems

between C.C. and Cook when, on Christmas Eve, C.C. stated that he did not want

to have further visits with Cook because he believed that Cook was a drug dealer.

(Id. at 144). Amanda testified that she then reached out to law enforcement and an

investigation was opened. (Id. at 145-146). According to Amanda, C.C. next

disclosed problems with Cook in January 2015 when she was driving him to receive

infusion treatments for his juvenile arthritis. (Id. at 146-148). She testified that

C.C. said that Cook had touched him and paid two women to have sex with him.

(Id. at 146-148). Amanda stated that she responded to C.C.’s comments by again

reaching out to law enforcement and by scheduling the evaluation at the CAC. (Id.

at 148-149). Moreover, Amanda testified that, the day after he disclosed the alleged

sex abuse, C.C. tried to jump out of a moving vehicle. (Id. at 149-150). She stated

that she took him to Memorial Hospital for evaluation, where he was then

transferred to the Zanesville facility. (Id. at 149-150).


                                         -36-
Case No. 14-19-26


        {¶56} On cross-examination, Amanda was questioned about whether she

told Cook on Christmas Eve that she was cutting off visitation with C.C. (Id. at

156-157). She testified that she was frustrated that Cook dropped off C.C. later than

requested, but she could not remember whether she told Cook when he dropped off

C.C. that there would be no more visitation. (Id. at 158). She further denied that

she encouraged C.C. to make allegations against Cook in order to terminate Cook’s

visitation. (Id. at 160).

        {¶57} Concerning C.C.’s mental health, Amanda testified that C.C. was

diagnosed with oppositional defiant disorder at the age of three, but that C.C. did

not experience auditory hallucinations at that age. (May 13, 2019 Tr., Vol. II, at

161). Amanda also stated that C.C. was admitted to the Zanesville mental health

facility on two other occasions: once in the beginning of September 2014 and once

at the end of January 2015 following the interview at the CAC. (Id. at 162-165).

She testified that C.C. was placed on medication after being discharged from the

facility in September and that he did not respond well to the medication. (Id. at 162-

163).   She said that C.C. was placed on different medications beginning in

December 2014 but that he was taken off medication completely when he was first

admitted into the Zanesville facility in January 2015. (Id. at 167). Amanda also

testified that when C.C. was first admitted into the facility in January 2015, he said

that he was hearing voices and being chased by a tall black man. (Id. at 163).


                                        -37-
Case No. 14-19-26


Finally, she testified that C.C. was readmitted to the facility at the end of January

2015 because he was still threatening to harm himself and others. (Id. at 164-165).

       {¶58} In addition, Lieutenant Michael Justice (“Lieutenant Justice”) of the

Union County Sheriff’s Office testified that he was present during the execution of

a search warrant at Patricia’s house, which was where Cook was staying in January

2015. (May 13, 2019 Tr., Vol. II, at 233). He testified that one of the items seized

during the search was a cell phone, which was later determined to belong to Cook.

(Id. at 236-237). Lieutenant Justice stated that he extracted and reviewed video files

that were stored on the SD card in Cook’s cell phone. (Id. at 241-242). He also

testified that two prescription pill bottles were recovered from Patricia’s house. (Id.

at 243-244). He stated that the prescriptions were in the name of “Jacqueline

Tackett” and that the bottles said they were filled on November 8, 2014 and

December 31, 2014.       (Id. at 243-244); (State’s Exs. 16, 17).        Furthermore,

Lieutenant Justice testified that, during the search, he located a Crown Royal bag

filled with drug paraphernalia. (May 13, 2019 Tr., Vol. II, at 244-245); (State’s Ex.

18). Lieutenant Justice stated that he did not know when the prescription bottles

arrived at Patricia’s house or who brought them there and that he could not

determine with certainty who owned the Crown Royal bag. (May 13, 2019 Tr., Vol.

II, at 249-250, 253-254).




                                         -38-
Case No. 14-19-26


       {¶59} C.C. was the State’s next witness. C.C. first testified about the alleged

incidents with Jessica. He testified that, in 2014, he and Cook would go to Jessica’s

apartment in Columbus at least once a month and that Patricia would sometimes

accompany them. (May 14, 2019 Tr. at 16). C.C. stated that the third time Cook

brought him inside of Jessica’s apartment, Cook offered to pay him and Jessica

money if he and Jessica did “[s]exual stuff.” (Id. at 17). He stated that the incident

happened in Jessica’s bedroom and that he tried to resist Jessica, but that they

eventually started having sex. (Id. at 18). C.C. testified that his “wiener” was inside

of Jessica’s vagina and that Jessica was on top of him going “[u]p and down.” (Id.

at 18-19). However, C.C. could not remember whether he was wearing clothes

during the incident or what Cook was doing. (Id. at 18-19). C.C. recalled that this

encounter happened in November or December of 2014. (Id. at 20).

       {¶60} C.C. then testified that Cook “touched [him] when [he] was getting

out of the shower” at Patricia’s house. (Id. at 20-21). He said that Cook touched

him for “[t]en seconds, maybe,” that he did not remember if Cook said anything to

him during the incident, and that after Cook “let go,” nothing else happened. (Id. at

22).

       {¶61} C.C. also testified about the series of incidents with Jackie. He stated

that Jackie lived in an apartment in Kenton in the fall and winter of 2014 and that

Cook took him to Jackie’s apartment a number of times, though he could not


                                         -39-
Case No. 14-19-26


remember how often he went to Jackie’s. (Id. at 23-24). According to C.C., Patricia

may have gone to Jackie’s apartment with him and Cook on one occasion. (Id. at

24). C.C. testified that “[t]hree or four things” happened with Jackie. (Id.). After

describing an earlier incident with Jackie, C.C. stated that Jackie was offered money

to have sex with him by Cook. (Id. at 25). C.C. testified that they then went to one

of the upstairs bedrooms in Jackie’s apartment, where he and Jackie had sex. (Id.

at 26). He stated that his “wiener” was inside of Jackie’s vagina, that Jackie was on

top of him, and that he believed his clothes were on, except for his pants which were

pulled down to his knees. (Id. at 26-27). C.C. reiterated that Cook offered Jackie

money, but he could not remember whether Cook offered him money to have sex

with Jackie. (Id. at 27). He stated that this incident happened in August or

September of 2014. (Id.). C.C. testified that after this encounter, nothing else ever

happened with Jackie. (Id. at 27-28).

       {¶62} In addition, C.C. stated that he was shown a video by Cook on Cook’s

cell phone depicting a “woman shoving a ball in her butt hole.” (May 14, 2019 Tr.

at 28). He testified that the video also showed the woman “us[ing] a glass dildo”

and “shov[ing] it up her butt hole.” (Id.). C.C. stated that he did not remember how

long the video was or whether he watched it from beginning to end. (Id.).

       {¶63} Finally, C.C. testified that Cook threatened to kill him and his entire

family. (Id. at 29). The following exchange then took place:


                                        -40-
Case No. 14-19-26


         [The State]: And when did he tell you this?

         [C.C.]:      Since I was like four.

         [The State]: Since you were four years old?

         [C.C.]:      Yeah, but I think then he was joking. Something about

                      like when he was saying it changed when I started like

                      nine.

         [The State]: And what changed? Can you tell us?

         [C.C.]:      He just seemed like he was more serious.

         [The State]: In 2014, what, if anything, did he say to you about

                      telling?

         [C.C.]:      He said he’d kill my entire family.

         [The State]: Did you believe him?

         [C.C.]:      Yes.

(Id.).

         {¶64} On cross-examination, C.C. testified that though he told Amanda on

Christmas Eve that he thought Cook was a drug dealer, he did not tell anybody,

including Amanda, Patricia, or law enforcement officers, about the abuse until

January 2015. (Id. at 36, 55-56). He stated that although he went back to Patricia’s

house after he had sex with Jessica, he did not tell Patricia, and he explained that he

did not tell Patricia because of Cook’s threats. (Id. at 40-41). Similarly, C.C.


                                         -41-
Case No. 14-19-26


testified that after he had sex with Jackie at Jackie’s apartment, he went back to

Patricia’s house but did not tell Patricia, or anyone else, about what had happened.

(Id. at 45-46).

       {¶65} Additionally, C.C. stated that Jessica and Jackie were present when

Cook threatened to “kill everyone” and that Cook made the threats “right after [they]

got done having sex.” (May 14, 2019 Tr. at 47). He confirmed that Cook had been

telling him things like that since he was four years old but that when Cook

threatened him in 2014, he believed Cook was being sincere. (Id. at 48). C.C.

acknowledged that he did not tell Amanda or Patricia about the threats. (Id.).

       {¶66} C.C. was then questioned about whether he remembered Amanda

telling Cook that he was not going to have any further visitation with C.C. C.C.

testified that he remembered coming back from Jessica’s with Cook and Patricia on

Christmas Eve 2014. (Id. at 50). He also remembered that when he left Cook and

Patricia to go with Amanda, Amanda was upset because Cook had not dropped off

C.C. earlier in the day. (Id. at 51). However, he could not recall whether Amanda

told Cook anything about cutting off visitations. (Id.).

       {¶67} Regarding his history of mental health issues, C.C. testified that he

first began hearing voices at age four, but that he did not tell Amanda or anyone

else. (Id. at 56-57). He stated that he was hearing voices in September 2014 when

he was first admitted into the mental health facility in Zanesville, and he


                                        -42-
Case No. 14-19-26


remembered threatening to harm himself and trying to jump out of Amanda’s car.

(Id. at 57-58). He also testified that he started taking medication when he was

released from the facility and that the medication helped at first. (Id. at 59). C.C.

testified that he did not remember going back to the facility in January 2015 and

that he did not remember the hallucinations he reported at the time. (Id. at 60).

       {¶68} Furthermore, C.C. acknowledged that he continued to call and visit

with Cook even after the abuse started and that he called or texted Cook at least

once after Christmas Eve 2014. (May 14, 2019 Tr. at 65-66). However, C.C. could

not remember whether he called Cook to request visitation. (Id. at 66).

       {¶69} Finally, C.C. testified that he remembered going to the CAC for the

interview, but that he did not remember the interview itself. (Id. at 61). He said

that he viewed the video recording of the interview a couple days before trial, though

he still did not remember the interview. (Id. at 62). When Cook’s trial counsel

asked him whether “the only thing [he] remember[ed] * * * is what [he had] seen

on the tape of the interview,” C.C. responded that he “remember[ed] some of it just

not specific days and when it was.” (Id. at 68). He admitted that some of his

testimony might not be completely accurate. (Id.).

       {¶70} On redirect examination, C.C. testified that although he was incapable

of remembering all of the details of the alleged abuse, he had done “very well” in

telling the truth in his testimony. (Id. at 70). He also reiterated that he did not tell


                                         -43-
Case No. 14-19-26


Patricia about the abuse because he believed Cook’s threat extended to her. (Id.at

71).

       {¶71} The State’s next witness, Cindy Kuhr (“Kuhr”), a Victim’s Specialist

Consultant for the Bureau of Criminal Investigation, testified as an expert on the

subject of child sexual abuse. (May 14, 2019 Tr. at 73, 78). Kuhr first testified

about the phenomenon of delayed reporting of sexual abuse. (Id. at 78-81). She

stated that “the majority of the time there is a delay in disclosure” of sexual abuse

and that there can be a number of causes for delayed reporting, such as the existence

of a close relationship between the abuser and the victim or the victim’s fear of

physical retaliation by the abuser. (Id. at 79-80). Kuhr testified that many children

who delay reporting sexual abuse also disclose sexual abuse in increments instead

of disclosing all instances of abuse at once. (Id. at 81-82). In addition, Kuhr stated

that although children have been known to fabricate allegations of sexual abuse, she

had not personally dealt with false accusations. (Id. at 88). She noted that when

dealing with allegations of sexual abuse, investigators explore whether the child has

any motive to make a false accusation. (Id.).

       {¶72} Kuhr also testified about some of the behavioral indicators of child

sexual abuse. She stated that age-inappropriate information about sexual activity

might indicate that a child has been sexually abused. (Id. at 84). She also noted that

sexually-abused children often act out physically and sexually toward others, that


                                        -44-
Case No. 14-19-26


they engage in “[h]igh risk behaviors where [they are] putting themselves in

danger,” and that they can display “suicidal gestures.” (Id.).

       {¶73} In addition, Kuhr testified about her experience with children who

testify in court about sexual abuse. She stated that it is “usually very, very difficult

for them to testify in the first place” and that “testifying about traumatic or * * *

embarrassing information for them is very difficult * * * [and] they may shut down.”

(Id. at 87). She testified that some children “will just give some of the basic

information” while others are “able to testify * * * clearly from beginning to end as

they did during their disclosure.” (Id. at 87-88). Finally, elsewhere in her testimony,

Kuhr testified that trauma affects memory and that the trauma of an event “can

impact the memory and make individuals * * * kind of forget certain things around

the time of a traumatic experience and only remember the important details of

something or * * * sensory things * * *.” (Id. at 86-87).

       {¶74} On cross-examination, Kuhr acknowledged that she never spoke to

C.C., that she was not aware of the details of C.C.’s mental health history, and that

she was not present when C.C. testified. (May 14, 2019 Tr. at 90-92). She clarified

that she was offering “educational witness testimony” about child sex abuse cases

generally rather than testimony about C.C.’s case specifically. (Id. at 91-92).

       {¶75} The State’s final witness was Deputy Kelly Nawman (“Deputy

Nawman”) of the Union County Sheriff’s Office. (Id. at 103). Deputy Nawman


                                         -45-
Case No. 14-19-26


was the lead investigator on C.C.’s case. (Id.). She testified that the investigation

began as an investigation into Cook’s potential drug abuse and dissemination of

pornography but that the investigation evolved into one about child sexual abuse

following C.C.’s disclosures to Amanda in January 2015. (Id. at 105-108).

       {¶76} Deputy Nawman testified that she interviewed Cook during the course

of the investigation. She stated that Cook denied showing pornographic images to

C.C. but that Cook admitted that C.C. once viewed an image depicting a woman’s

breasts when a text message containing the image was sent to Cook’s phone while

C.C. was using the phone to play a game. (Id. at 113). Deputy Nawman also

testified that Cook told her that C.C. had been to Jessica’s house with him and

Patricia and that C.C. had only been inside of Jessica’s house long enough to use

the restroom. (Id. at 114). She stated that Cook said that C.C. had also been to

Jackie’s house once with Cook and Patricia and once with Cook and Cook’s other

children. (Id. at 113). According to Deputy Nawman, Cook also told her that Jackie

had been to Patricia’s house on one or two occasions, most recently in June or July

of 2014. (Id. at 114). With respect to C.C.’s allegations, Deputy Nawman testified

that Cook said that Amanda “must have put [C.C.] up to it because he had filed for

full custody.” (Id. at 116). However, she stated that she was able to determine that

Cook “had not filed for anything.” (Id.).




                                        -46-
Case No. 14-19-26


       {¶77} Deputy Nawman also testified about video files discovered on Cook’s

cell phone. Deputy Nawman identified State’s Exhibit 14 as a DVD containing a

true and accurate copy of a pornographic video retrieved from the SD card in Cook’s

cell phone. (Id. at 118-119, 122); (State’s Ex. 14). State’s Exhibit 14 depicts sex

acts consistent with those that C.C. described in his interview at the CAC and in his

trial testimony. (State’s Ex. 14).

       {¶78} On cross-examination, Deputy Nawman testified that, in January

2015, she did not talk to C.C. about the alleged sexual abuse because he was

admitted to the mental health facility in Zanesville. (May 14, 2019 Tr. at 126-127).

She also stated that C.C. never gave a written statement. (Id. at 127). Furthermore,

Deputy Nawman testified that Jessica and Jackie both denied C.C.’s accusations

when they were interviewed. (Id. at 129-130). Finally, she stated that although

other pornographic videos were discovered on Cook’s cell phone, no videos were

recovered depicting C.C. engaging in sex acts with Jessica, Jackie, or any other

person. (Id. at 131).

       {¶79} Patricia was Cook’s only witness. Patricia testified that Cook was

living with her during 2014 and that C.C. would visit often between September 2014

and December 2014. (Id. at 163-164). She stated that she had a close relationship

with C.C. and that he would tell her when things were bothering him. (Id. at 165).




                                        -47-
Case No. 14-19-26


Patricia testified that she did not notice any change in C.C.’s behavior around

Christmas 2014. (Id. at 171-172).

       {¶80} Additionally, Patricia stated that she had been to Jessica’s house with

Cook and C.C., but she denied that she ever went to Hardin County with Cook and

C.C. in 2014. (Id. at 166, 168). Concerning whether Jessica or Jackie ever visited

her house in Union County, Patricia testified that Jessica never visited her house but

that Jackie came to her house twice in the summer of 2014. (Id. at 169). She stated

that Jackie never spent the night at her house and that she was not aware of any

times that Jackie was alone with C.C. (Id. at 170). Patricia testified that she did not

generally allow Cook to have female friends at her house. (Id. at 168-169).

Furthermore, Patricia doubted that Cook snuck women into her house after she went

to bed. (Id. at 170).

       {¶81} Patricia also testified about Cook’s access to her car and whether Cook

could have taken C.C. somewhere without her knowledge. She testified that when

C.C. visited her and Cook around Christmas 2014, Cook never left in the car alone

with C.C. (May 14, 2019 Tr. at 168). Patricia stated that she always accompanied

Cook and C.C. during car trips during this period. (Id.). Patricia also testified more

broadly about Cook’s use of her car. She insisted that if Cook “had drove [her] car,

[she] was with him.” (Id. at 164-165). Patricia also stressed that during visitations,

Cook and C.C. never left together in her vehicle without her. (Id. at 166). Finally,


                                         -48-
Case No. 14-19-26


she testified that she did not believe that Cook ever snuck out of the house with C.C.

and drove around. (Id. at 167).

       {¶82} On cross-examination, Patricia reiterated that, in 2014, whenever

Cook left her house, she was with him. (Id. at 178-179). She also confirmed that

she never went to Hardin County with Cook in 2014, that Jackie came to her house

twice during the summer of 2014, and that Jackie never stayed overnight at the

house. (Id. at 179-180). While Patricia testified that none of Jackie’s personal

belongings should have been at her house, she could not explain why State’s

Exhibits 16 and 17, two prescription pill bottles in Jackie’s name, were found in her

house. (Id. at 180, 182-184). She stated that Jackie had only been in the house once

during the summer of 2014 and that she was “positive” that Jackie was not in her

house in November 2014 or December 2014—the months that the prescriptions

were filled. (Id. at 182-184).

       {¶83} On redirect examination, Patricia testified that the only time that

Jackie came into her house, Jackie came “[j]ust into the living room and, basically,

in and right back out.” (Id. at 187). She also stated that Cook had not told her about

any other times that Jackie came to the house. (Id.).

       {¶84} We begin with Cook’s contention that his convictions are not

supported by sufficient evidence. Initially, we note that under his first and seventh

assignments of error, Cook’s only argument specifically regarding the sufficiency


                                        -49-
Case No. 14-19-26


of the evidence supporting his convictions is that “the State’s use of impermissible

hearsay fell short of having sufficient evidence to support the convictions.”

(Appellant’s Brief at 4). However, we have already concluded under Cook’s second

assignment of error that the hearsay to which he refers was not admitted in error.

       {¶85} Other than this brief argument, the premise of which we have already

rejected, Cook does not actually challenge the sufficiency of the evidence

supporting his convictions. Cook does not make any argument that the State’s

evidence is insufficient to establish any element of any of the offenses for which he

was convicted.      Instead, Cook attacks C.C.’s credibility by pointing to

contradictions between C.C.’s testimony and his out-of-court statements and

highlighting C.C.’s inability to remember all of the details of the alleged abuse. (Id.

at 4, 21). These arguments do not challenge the sufficiency of the evidence; rather,

they challenge the weight of the evidence. See In re T.L., 3d Dist. Allen No. 1-15-

24, 2016-Ohio-252, ¶ 24. Nevertheless, regardless of whether Cook properly

challenged the sufficiency of the evidence, we are satisfied that the State produced

evidence sufficient to prove beyond a reasonable doubt each element of each offense

for which Cook was convicted. Accordingly, we conclude that Cook’s convictions

are supported by sufficient evidence and that the trial court did not err by denying

Cook’s Crim.R. 29 motions.




                                         -50-
Case No. 14-19-26


       {¶86} Having concluded that Cook’s convictions are supported by sufficient

evidence, we now determine whether Cook’s convictions are against the manifest

weight of the evidence. As just indicated, Cook’s primary argument is that his

convictions are against the manifest weight of the evidence because C.C.’s

testimony was not credible. Cook claims that C.C.’s testimony should have been

given minimal weight because of inconsistencies between his testimony and the

statements he made during the CAC interview in 2015 and because he could no

longer remember many of the details he disclosed during the CAC interview. We

disagree.   While there were discrepancies between C.C.’s testimony and the

statements he made during the CAC interview, “‘“[a] defendant is not entitled to a

reversal on manifest weight grounds merely because inconsistent evidence was

presented at trial.”’” State v. Barrie, 10th Dist. Franklin No. 15AP-848, 2016-Ohio-

5640, ¶ 22, quoting State v. Jackson, 10th Dist. Franklin No. 14AP-670, 2015-Ohio-

3322, ¶ 17, quoting State v. Chandler, 10th Dist. Franklin No. 05AP-415, 2006-

Ohio-2070, ¶ 9. “A jury may take into consideration a witness’s conflicting

testimony in determining his or her credibility and the persuasiveness of his or her

account by either discounting or resolving the discrepancies.” Id., citing Jackson at

¶ 17, citing State v. Taylor, 10th Dist. Franklin No. 14AP-254, 2015-Ohio-2490, ¶

34. “‘A jury, as finder of fact, may believe all, part, or none of a witness’s

testimony.’” Id., quoting Taylor at ¶ 34. Likewise, the fact that C.C. was unable to


                                        -51-
Case No. 14-19-26


remember all of the details he disclosed in 2015 does not automatically render his

testimony unreliable with respect to the details he was able to recall.

       {¶87} Here, the State offered evidence by way of Kuhr’s testimony to help

explain why C.C.’s trial testimony might be inconsistent with certain elements of

his earlier disclosures and why C.C. might not be able to recall all of the details he

divulged in 2015. Cook characterizes Kuhr as a “clean-up batter” who “was

permitted to tell the jury that it was okay to conclude that C.C.’s testimony was not

dependable” and that “its inconsistencies are understandable and almost expected.”

(Appellant’s Brief at 4). He claims that with Kuhr’s testimony, the jury could

disregard the issues with C.C.’s testimony and find him credible “because a child

victim of sexual abuse would never make this kind of stuff up.” (Id.).

       {¶88} Yet, despite Cook’s objections, we see no issue with Kuhr’s testimony.

In child-sex-abuse cases, expert witnesses like Kuhr routinely testify to matters such

as delayed disclosure of child sexual abuse, recantation of allegations of sexual

abuse, and inconsistent or contradictory recollections of incidents of sexual abuse.

See, e.g., State v. Stowers, 81 Ohio St. 3d 260, 263 (1998) (noting that expert

testimony concerning recantation and delayed disclosure “is permitted to

counterbalance the trier of fact’s natural tendency to assess recantation and delayed

disclosure as weighing against the believability and truthfulness of the witness”).

The jury was aware that Kuhr was testifying about child sexual abuse cases


                                         -52-
Case No. 14-19-26


generally rather than the specifics of C.C.’s case, and the jury was in a position to

determine whether the phenomena Kuhr described in her testimony applied to

C.C.’s testimony. To the extent that the jury evaluated C.C.’s testimony in light of

Kuhr’s testimony and consequently found C.C. to be credible, we cannot conclude

that the jury clearly lost its way by doing so.

       {¶89} Moreover, the State presented evidence other than C.C.’s testimony to

establish Cook’s guilt, most notably the out-of-court statements C.C. made to Ford,

Sherfield, and Drs. Jones and Letson in 2015. Cook suggests throughout his

appellate brief that C.C.’s out-of-court statements are untrustworthy due to the

psychological problems he was experiencing around the time he made the

statements. However, the jury was well aware of the mental issues that C.C. was

suffering from around the time he made the statements, and it could consider these

issues in determining what weight to give to C.C.’s out-of-court statements. On this

record, if the jury gave C.C.’s out-of-court statements decisive weight, we cannot

conclude that it was mistaken to do so.

       {¶90} Therefore, having weighed the evidence and all reasonable inferences,

and considering the credibility of the witnesses, we cannot conclude that the jury

lost its way and created such a manifest miscarriage of justice that Cook’s

convictions must be reversed.

       {¶91} Cook’s first and seventh assignments of error are overruled.


                                          -53-
Case No. 14-19-26


                            Assignment of Error No. IV

       The trial court erred when it amended the indictment regarding
       substantive issues that are not permitted to be amended by
       Criminal Rule 7.

       {¶92} In his fourth assignment of error, Cook argues that the trial court erred

by amending the indictment.         Cook argues that the amendments were not

permissible under Crim.R. 7 because they affected his substantial rights.

(Appellant’s Brief at 9-10). With respect to the amendments relating to venue, he

contends that he was entitled to a reasonable continuance and a new jury “[s]ince

venue affects a substantial right.” (Id. at 10). He further maintains that he was

prejudiced by the amendments to the dates of the offenses because “[t]he expansion

of the time frames * * * amounted to an ambush to his alibi and the entire

presentation of his case.” (Id. at 11).

       {¶93} “Crim.R. 7(D) governs the amendment of indictments.” State v.

Thompson, 9th Dist. Wayne No. 15AP0016, 2016-Ohio-4689, ¶ 12, citing State v.

Bennett, 9th Dist. Lorain No. 10CA009917, 2011-Ohio-6679, ¶ 8. Crim.R. 7(D)

provides:

       The court may at any time before, during, or after a trial amend the

       indictment, information, complaint, or bill of particulars, in respect to

       any defect, imperfection, or omission in form or substance, or of any

       variance with the evidence, provided no change is made in the name


                                          -54-
Case No. 14-19-26


      or identity of the crime charged. If any amendment is made to the

      substance of the indictment, information, or complaint, or to cure a

      variance between the indictment, information, or complaint and the

      proof, the defendant is entitled to a discharge of the jury on the

      defendant’s motion, if a jury has been impaneled, and to a reasonable

      continuance, unless it clearly appears from the whole proceedings that

      the defendant has not been misled or prejudiced by the defect or

      variance in respect to which the amendment is made, or that the

      defendant’s rights will be fully protected by proceeding with the trial,

      or by a postponement thereof to a later day with the same or another

      jury.

“Crim.R. 7(D) permits most amendments but prohibits amendments that change the

name or identity of the crime charged.” State v. Wilson, 4th Dist. Lawrence No.

18CA15, 2019-Ohio-2754, ¶ 13, citing State v. Pepka, 125 Ohio St. 3d 124, 2010-

Ohio-1045, ¶ 15. “A trial court commits reversible error when it permits an

amendment that changes the name or identity of the offense charged, regardless of

whether the defendant suffered prejudice,” and because it is a matter of law, we

review de novo whether an amendment changes the name or identity of the offense

charged. Id., citing State v. Kittle, 4th Dist. Athens No. 04CA41, 2005-Ohio-3198,

¶ 10-13, citing State v. Smith, 10th Dist. Franklin No. 03AP1157, 2004-Ohio-4786,


                                       -55-
Case No. 14-19-26


¶ 10; State v. Jones, 2d Dist. Montgomery No. 26289, 2015-Ohio-4116, ¶ 125, citing

State v. Frazier, 2d Dist. Clark No. 2008 CA 118, 2010-Ohio-1507, ¶ 22.

       {¶94} However, where an amendment does not change the name or identity

of the offense charged, we review a trial court’s decision to allow a Crim.R. 7(D)

amendment for an abuse of discretion. Thompson at ¶ 11, citing State v. Gray, 9th

Dist. Summit No. 27365, 2015-Ohio-1248, ¶ 7 and Frazier at ¶ 23. Nevertheless,

in this case, because Cook failed to object to the amendment of the indictment at

trial, he is limited to a claim of plain error on appeal. See State v. Shockey, 9th Dist.

Summit No. 29170, 2019-Ohio-2417, ¶ 7, citing State v. Guenther, 9th Dist. Lorain

No. 05CA008663, 2006-Ohio-767, ¶ 49.

       {¶95} In this case, the amendments changed the indictment’s allegations of

the venue where some of the offenses were allegedly committed and the time frame

during which the offenses were allegedly committed. Generally, amending an

indictment’s allegations of venue or of the date or time of an offense does not change

the name or identity of the crime charged. See Shockey at ¶ 8; State v. Buchanan,

8th Dist. Cuyahoga No. 104500, 2017-Ohio-1361, ¶ 19, 22; State v. Pheanis, 2d

Dist. Montgomery No. 26560, 2015-Ohio-5015, ¶ 24, citing State v. Williams, 53
Ohio App. 3d 1, 5 (10th Dist.1988); State v. Collinsworth, 12th Dist. Brown No.

CA2003-10-012, 2004-Ohio-5902, ¶ 24. Therefore, the amendments in this case

were permissible under Crim.R. 7(D).


                                          -56-
Case No. 14-19-26


       {¶96} Furthermore, the record supports that the amendments were necessary

to conform the indictment to the evidence presented at trial.        Although C.C.

consistently maintained that Cook showed him a pornographic video, he did not

testify regarding where he was when he viewed the video and the evidence

supported one of three possible viewing locations: Patricia’s house in Union

County, Jackie’s apartment in Hardin County, and Jessica’s house in Franklin

County. In addition, evidence was presented suggesting that the two rapes allegedly

committed by Jackie occurred either at Jackie’s apartment in Hardin County or at

Patricia’s house in Union County. Finally, C.C.’s testimony and the statements he

made during the CAC interview offered conflicting accounts of the dates on which

the offenses were committed. While the evidence supported that the alleged

offenses occurred no later than Christmas 2014, the evidence also suggested that

some of the incidents could have occurred as early as September. Therefore, the

amendments reflected the evidence presented at trial, and accordingly, we cannot

conclude that the trial court deviated from a legal rule by allowing the amendments.

       {¶97} Finally, irrespective of whether the trial court erred by allowing the

amendments, we fail to see how Cook was prejudiced. Cook argues that the

expansion of the time frame in which the offenses were allegedly committed

completely undermined his alibi defense. (Appellant’s Brief at 11). However,

Patricia, Cook’s alibi witness, offered testimony that, in effect, provided Cook with


                                        -57-
Case No. 14-19-26


an alibi for time periods other than December 19-25, 2014. In addition to testifying

that she was with Cook and C.C. during the entirety of C.C.’s December 2014 visit,

Patricia also testified that whenever C.C. visited Cook in 2014, she would

accompany Cook and C.C. in her car whenever Cook and C.C. left the house.

Further, Patricia testified that she never went to Hardin County with Cook in 2014.

Moreover, Patricia testified that Jessica had never been to her house and that Jackie

had only entered her house once for a short period of time. Patricia also expressed

her belief that Cook never brought women into her house without her knowledge.

Patricia’s testimony, if believed by the jury, almost entirely foreclosed a finding that

the rape offenses, which were alleged to have occurred at either Jackie’s apartment,

Jessica’s house, or Patricia’s house, actually happened as charged in the indictment.

Thus, given Patricia’s testimony, we do not believe that the outcome of the trial

clearly would have been different if the trial court had not permitted the

amendments. Accordingly, we conclude that the trial court did not commit plain

error by allowing the amendments.

       {¶98} Cook’s fourth assignment of error is overruled.

                            Assignment of Error No. V

       Appellant was deprived effective assistance of counsel resulting
       in appellant not receiving a fair trial.

       {¶99} In his fifth assignment of error, Cook argues that he received

ineffective assistance of counsel. Cook sorts his trial counsel’s alleged deficiencies

                                         -58-
Case No. 14-19-26


into four categories: (1) “failure to challenge expert witness”; (2) “failure to request

expert to testify on behalf of defendant”; (3) “failures to object”; and (4) “failure to

object to improper character evidence.” (Appellant’s Brief at 13-18). Within three

of the categories, Cook identifies at least two different ways in which his trial

counsel allegedly failed to provide effective representation. (Id. at 13-18).

       {¶100} A defendant asserting a claim of ineffective assistance of counsel

must establish: (1) the counsel’s performance was deficient or unreasonable under

the circumstances; and (2) the deficient performance prejudiced the defendant.

State v. Kole, 92 Ohio St. 3d 303, 306 (2001), citing Strickland v. Washington, 466
U.S. 668, 687, 104 S. Ct. 2052 (1984). In order to show counsel’s conduct was

deficient or unreasonable, the defendant must overcome the presumption that

counsel provided competent representation and must show that counsel’s actions

were not trial strategies prompted by reasonable professional judgment. Strickland

at 689. Counsel is entitled to a strong presumption that all decisions fall within the

wide range of reasonable professional assistance. State v. Sallie, 81 Ohio St. 3d 673,

675 (1998). Tactical or strategic trial decisions, even if unsuccessful, do not

generally constitute ineffective assistance. State v. Frazier, 61 Ohio St. 3d 247, 255

(1991). Rather, the errors complained of must amount to a substantial violation of

counsel’s essential duties to his client. See State v. Bradley, 42 Ohio St. 3d 136, 141-

142 (1989), citing State v. Lytle, 48 Ohio St. 2d 391, 396 (1976).


                                         -59-
Case No. 14-19-26


       {¶101} Prejudice results when “‘there is a reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceeding would have been

different.’” Bradley at 142, quoting Strickland at 694. “‘A reasonable probability

is a probability sufficient to undermine confidence in the outcome.’” Id., quoting

Strickland at 694.

       {¶102} We start with the supposed deficiencies of Cook’s trial counsel that

Cook lumps into the “failure to challenge expert witness” category. Cook argues

that his trial counsel acted unreasonably by not attempting to disqualify Kuhr as an

expert witness via pretrial motion. He contends that his trial counsel was “on notice

through discovery that the State intended to call an expert witness who would testify

to the heart of the matter” and that his trial counsel “owed [it to him] * * * to try

and challenge the qualifications of the expert prior to trial * * *.” (Appellant’s Brief

at 13). Cook also claims that his trial counsel was ineffective because he “made no

attempt to challenge [Kuhr’s] information and ultimate qualification” at trial. (Id.).

       {¶103} For purposes of this category of purported unprofessional error, we

assume without deciding that Cook’s trial counsel’s failure to challenge Kuhr’s

qualifications was unreasonable under the circumstances.            Nevertheless, we

conclude that Cook has not demonstrated that he was prejudiced by his trial

counsel’s failure to question Kuhr’s qualifications because Kuhr was manifestly

qualified to testify as an expert on the subject of child sexual abuse.


                                         -60-
Case No. 14-19-26


       {¶104} Under Evid.R. 702, a witness may be qualified as an expert witness

by reason of her “specialized knowledge, skill, experience, training, or education

regarding the subject matter of the testimony.” Evid.R. 702(B). As the State aptly

notes, the transcript of Cook’s trial contains over four pages of testimony in which

Kuhr detailed her educational background, relevant work history, certifications,

publications, compliance with continuing educational requirements, affiliations

with professional organizations, experience as an instructor, experience as an expert

witness, and experience with victims of child sexual abuse. (May 14, 2019 Tr. at

74-78). Kuhr further testified that she is a subject-matter expert in the areas of child

abuse, child sexual abuse, and child trauma. (Id. at 74-75). Kuhr’s testimony clearly

establishes that, by reason of her education, training, experience, and specialized

knowledge, she is an expert on matters of child sexual abuse. Therefore, because

Cook’s trial counsel would almost certainly have failed to disqualify Kuhr as an

expert on child sexual abuse, we cannot say that there is a reasonable probability

that the result of Cook’s trial would have been different had his trial counsel

challenged Kuhr’s qualifications. See State v. Brinkley, 105 Ohio St. 3d 231, 2005-

Ohio-1507, ¶ 126 (trial counsel did not provide ineffective assistance of counsel, in

part, because “the trial court implicitly accepted [the witness] as an expert and would

have readily rejected any challenge to her qualifications”), citing State v. Baston, 85
Ohio St. 3d 418, 423 (1999).


                                         -61-
Case No. 14-19-26


       {¶105} In his next category, “failure to request expert to testify on behalf of

defendant,” Cook argues that his trial counsel was deficient because he “did not

attempt to seek the assistance of an opposing expert witness in child sexual abuse

cases when it became clear that the State’s case was going to be built around an

expert who would give C.C. a pass for not remembering the facts of the incidents

clearly, or at all.” (Appellant’s Brief at 15-16). He maintains that his trial counsel

had a duty to counter Kuhr’s testimony with expert testimony favorable to his

defense, and he argues that his trial counsel did not seek to obtain favorable expert

testimony, as evidenced by the lack of a pretrial motion “seeking to explore that

avenue.” (Id. at 16).

       {¶106} With respect to the supposed deficiencies contained in this category,

we conclude that Cook’s claim of ineffective assistance of counsel fails because he

has not established that his trial counsel’s performance was deficient or

unreasonable under the circumstances. Cook has not demonstrated that his trial

counsel actually failed to attempt to secure an expert witness to testify on his behalf.

He notes that the record does not contain any motion showing that his trial counsel

attempted to procure the services of an opposing expert witness. However, the

absence of any such motion is equally consistent with a finding that Cook’s trial

counsel diligently investigated the possibility of calling an expert witness to counter

Kuhr but found no expert able to offer testimony favorable to Cook or available to


                                         -62-
Case No. 14-19-26


do so. Moreover, even if Cook’s trial counsel in fact did not try to secure expert

witness testimony, “[t]he decision not to seek expert testimony is often tactical

‘“because such an expert might uncover evidence that further inculpates the

defendant.”’” State v. Thompson, 141 Ohio St. 3d 254, 2014-Ohio-4751, ¶ 244,

quoting State v. Krzywkowski, 8th Dist. Cuyahoga Nos. 83599, 83842 and 84056,

2004-Ohio-5966, ¶ 22, quoting State v. Glover, 12th Dist. Clermont No. CA2001-

12-102, 2002-Ohio-6392, ¶ 25. See State v. Wilson, 5th Dist. Richland No. 17CA31,

2018-Ohio-396, ¶ 36 (“Trial counsel’s failure to request an expert is a ‘debatable

trial tactic’ * * *.”). In addition, “the Ohio Supreme Court has recognized that

whether to call an expert is a matter of trial strategy, and ‘the failure to call an expert

and instead rely on cross-examination does not constitute ineffective assistance of

counsel.’” State v. Jenkins, 2d Dist. Miami No. 2003-CA-1, 2003-Ohio-4428, ¶ 9,

quoting State v. Nicholas, 66 Ohio St. 3d 431, 436 (1993) and citing State v.

Thompson, 33 Ohio St. 3d 1, 10-11 (1987). Therefore, even if Cook had shown that

his trial counsel actually failed to attempt to hire an expert witness, he would likely

be unable to establish that his trial counsel’s decision to rely solely on cross-

examination of Kuhr was unreasonable or deficient under the circumstances.

       {¶107} Finally, because they involve similar issues, we address the “failures

to object” and “failure to object to improper character evidence” categories together.

In the “failures to object” category, Cook takes issue with his trial counsel’s failure


                                           -63-
Case No. 14-19-26


to object to various hearsay contained in Amanda’s testimony, Ford’s testimony, the

video recording of Sherfield’s interview with C.C. at the CAC, and in the CAC

written report. (Appellant’s Brief at 13-15). In the “failure to object to improper

character evidence” category, Cook focuses on his trial counsel’s failure to object

to statements about his prior incarceration contained in Amanda’s testimony and in

State’s Exhibit 1, failure to object when State’s Exhibit 19 was played for the jury,

and failure to object to the admission of State’s Exhibits 13 and 18. (Id. at 16-18).

       {¶108} With respect to many of these instances of allegedly deficient

performance on the part of Cook’s trial counsel, we can reject Cook’s contentions

of ineffective assistance of counsel with little difficulty. First, Cook takes exception

to his trial counsel’s failure to object to two hearsay statements contained in

Amanda’s testimony—statements C.C. made to Amanda about Cook being a drug

dealer and about the sexual abuse allegedly perpetrated by Cook, Jessica, and Jackie.

However, Cook’s trial counsel did object when Amanda testified that C.C. told her

that Cook touched him. (May 13, 2019 Tr., Vol. II, at 146). Although the trial court

ultimately overruled the objection and allowed Amanda to complete her testimony,

the objection led the trial court to give the jury a limiting instruction. (Id. at 147-

148). Thus, concerning this portion of Amanda’s testimony, Cook’s trial counsel

performed exactly as expected of competent counsel.




                                         -64-
Case No. 14-19-26


       {¶109} In addition, we cannot conclude that Cook’s trial counsel was

ineffective with respect to the hearsay contained in Ford’s statement. When Ford

began testifying about C.C.’s disclosures of sexual abuse, Cook’s trial counsel

objected. (Id. at 181). Moreover, we have already concluded that the hearsay

contained in Ford’s testimony is admissible under Evid.R. 803(4). Therefore,

respecting Cook’s trial counsel’s handling of Ford’s testimony, Cook’s trial

counsel’s performance was neither unreasonable nor deficient, and in any event,

Cook cannot show that he suffered prejudice because the trial court properly

admitted the hearsay in Ford’s testimony.

       {¶110} Similarly, we cannot conclude that Cook’s trial counsel was deficient

for failing to object to the admission of the sexual-abuse related hearsay contained

in the video recording of C.C.’s interview at the CAC or in the CAC written report.

As with the hearsay statements contained in Ford’s testimony, we have previously

concluded that C.C.’s statements concerning the circumstances of the sexual abuse

and the identities of his abusers are admissible under Evid.R. 803(4). “‘A defense

counsel’s failure to object is not ineffective assistance of counsel if the evidence is

admissible.’ As the Supreme Court of Ohio stated, ‘“Counsel is certainly not

deficient for failing to raise a meritless issue.”’” State v. Carter, 8th Dist. Cuyahoga

No. 104874, 2018-Ohio-2238, ¶ 47, quoting State v. Jackson, 8th Dist. Cuyahoga

No. 86105, 2006-Ohio-174, ¶ 87, quoting State v. Taylor, 78 Ohio St. 3d 15, 31


                                         -65-
Case No. 14-19-26


(1997). Accordingly, Cook’s trial counsel was not deficient for failing to object to

the admission of the sexual-abuse related hearsay.

       {¶111} Yet, as Cook observes, C.C. made other statements to Sherfield

during the course of the forensic interview at the CAC, and some of these statements

do not as neatly satisfy the requirements of Evid.R. 803(4). Specifically, Cook

maintains that statements C.C. made to Sherfield about Cook’s alleged drug use and

involvement in drug trafficking are not admissible under any exception to the

hearsay rule. (Appellant’s Brief at 14). He argues that his trial counsel certainly

should have objected to the admission of these statements.         Furthermore, as

indicated above, Cook takes issue with his trial counsel’s failure to object to the

drug-trafficking related hearsay in Amanda’s testimony, and he also contends that

his trial counsel was ineffective for failing to object to the admission of State’s

Exhibit 18—a Crown Royal bag filled with drug paraphernalia that he characterizes

as “overly prejudicial.” (Id. at 13, 17). In a similar vein, Cook claims that he was

prejudiced both by his trial counsel’s failure to object to a portion of Amanda’s

testimony in which she indicated that Cook had previously been incarcerated and

by his trial counsel’s failure to object to the admission of an unredacted copy of

Cook’s divorce decree, which lists Cook’s address as the Corrections Reception

Center in Orient, Ohio. (Id. at 16). Cook argues that, but for his trial counsel’s




                                       -66-
Case No. 14-19-26


failure to intervene to prevent the admission of this evidence, “it is likely the

outcome of the trial would have been different.” (Id. at 18).

       {¶112} We disagree. First, we note that while Cook’s trial counsel did not

object when Amanda testified about Cook’s prior imprisonment, the trial court

eventually instructed the jury to disregard that part of Amanda’s testimony. (May

13, 2019 Tr., Vol. II, at 173-174). “The jury is presumed to follow the trial court’s

instructions.” State v. Perez, 124 Ohio St. 3d 122, 2009-Ohio-6179, ¶ 103, citing

State v. Loza, 71 Ohio St. 3d 61, 75 (1994). Because there is nothing in the record

suggesting that the jury ignored the trial court’s instruction, we cannot conclude that

this portion of Amanda’s testimony contributed to the jury rendering a verdict it

otherwise would not have reached.

       {¶113} Additionally, we do not believe that Cook’s trial counsel’s failure to

object to the admission of State’s Exhibit 18 amounts to deficient performance.

During his testimony, Lieutenant Justice began describing the Crown Royal bag and

its contents before Cook’s trial counsel objected. (May 13, 2019 Tr., Vol. II, at

250). Although the trial court initially sustained the objection, it eventually reversed

course and allowed Detective Justice to testify about the contents of the bag. (Id. at

245-247). Given that the trial court overruled Cook’s trial counsel’s objection to

Lieutenant Justice’s thorough description of the Crown Royal bag and its contents,

an objection to the admission of the Crown Royal bag likely would have been futile,


                                         -67-
Case No. 14-19-26


and Cook’s “trial counsel was not required to perform a futile act.” State v. Cox, 2d

Dist. Montgomery No. 25477, 2013-Ohio-4941, ¶ 62, citing State v. Lodge, 2d Dist.

Greene No. 2004CA43, 2005-Ohio-1908.

       {¶114} Moreover, even assuming that Cook’s trial counsel performed

deficiently by failing to object to the admission of evidence relating to Cook’s prior

criminal history and alleged involvement with drugs and that this evidence was

admitted in error, in light of the considerable admissible evidence of Cook’s guilt,

we do not believe that there is a reasonable probability that the result of Cook’s trial

would have been different if this evidence had not been admitted. Cook has

repeatedly questioned the veracity of C.C.’s claims of sexual abuse and attacked his

credibility, and at trial, C.C. was either unable to remember all of the details of the

alleged sexual abuse or his descriptions of the incidents differed somewhat from the

accounts he gave in 2015. Yet, C.C. was steadfast in his claims that Cook forced

him to engage in sex acts with Jessica and Jackie, touched him inappropriately,

exposed him to pornography, and threatened to kill him and his family. With respect

to the details most critical to determining Cook’s guilt, C.C.’s trial testimony largely

aligned with the disclosures he made during the CAC interview, and to the extent

that C.C.’s trial testimony was at variance with his CAC disclosures, Kuhr’s

testimony concerning the effects of child sexual abuse on memory provides a

reasonable explanation for these differences. Finally, the State introduced other


                                         -68-
Case No. 14-19-26


evidence, such as the pornographic video found on Cook’s cell phone, providing

independent support for Cook’s guilt and bolstering C.C.’s credibility.

Accordingly, we do not believe that a few scattered references to Cook’s prior

incarceration and evidence of his involvement with drugs, when weighed against

the evidence of his guilt, so contaminated the jury that there is a reasonable

probability that the result of Cook’s trial would have been different had Cook’s trial

counsel attempted to exclude this evidence.

       {¶115} Lastly, we consider whether Cook’s trial counsel was ineffective for

failing to object when State’s Exhibit 19 was played for the jury or for failing to

object to the admission of State’s Exhibit 13. State’s Exhibit 19 is a video recording

that depicts C.C., who appears to be approximately ten years old, playing with

Cook’s cat. (State’s Ex. 19). In the video, Cook is heard speaking to C.C., and

Cook addresses C.C. with profanity and a sharp tone at points throughout the

recording. (Id.). C.C. testified that Cook spoke to him like that “[e]very day, at

least, once.” (May 14, 2019 Tr. at 31). State’s Exhibit 13 is Cook’s cell phone with

SD card. (State’s Ex. 13).

       {¶116} As to State’s Exhibit 19, Cook claims that it “was highly prejudicial

and served no other purpose than to try and depict [him] in a very unfavorable light.”

(Appellant’s Brief at 17). He argues that his trial counsel performed deficiently by

failing to object when it was played for the jury because “[t]he prejudicial nature


                                        -69-
Case No. 14-19-26


outweighed any probative value and should not have been seen by the jury * * *.”

(Id.).

         {¶117} Cook’s argument is without merit. In each of the three counts of rape

on which Cook was indicted, it was alleged that Cook “purposely compelled [C.C.]

to submit by force or threat of force.” (Doc. No. 1). See R.C. 2971.03(B)(1)(c).

“‘Force’ means any violence, compulsion, or constraint physically exerted by any

means upon or against a person or thing.” R.C. 2901.01(A)(1). “Force or the threat

of force ‘can be inferred from the circumstances surrounding sexual conduct.’”

State v. Kaufman, 187 Ohio App. 3d 50, 2010-Ohio-1536, ¶ 53 (7th Dist.), quoting

State v. Schaim, 65 Ohio St. 3d 51 (1992), paragraph one of the syllabus. “[T]he

force necessary to commit rape depends upon the respective age, size, and strength

of the parties and their relation to each other.” Id., citing State v. Eskridge, 38 Ohio

St.3d 56, 58 (1988). “[W]hen the rape involves a child and that child’s parent, or

[a] person who stands in loco parentis, subtle and psychological forms of coercion

sufficiently show force.” State v. Schroeder, 4th Dist. Adams No. 18CA1077, 2019-

Ohio-4136, ¶ 77, citing State v. Shadoan, 4th Dist. Adams No. 03CA764, 2004-

Ohio-1756, ¶ 21 and Eskridge at 58-59. “‘As long as it can be shown that the rape

victim’s will was overcome by fear or duress, the forcible element * * * can be

established.’” Id., quoting Shadoan at ¶ 21. “A child’s will can be overcome by

fear and duress when [a parent] tells the child to do something, and commands the


                                         -70-
Case No. 14-19-26


child not to tell anyone about it.” State v. Dehner, 12th Dist. Clermont No. CA2012-

12-090, 2013-Ohio-3576, ¶ 19, citing Eskridge at 58.

       {¶118} Here, State’s Exhibit 19 was relevant to determining whether Cook

exerted sufficient psychological pressure on C.C. to overcome C.C.’s will and force

him to engage in sexual conduct with Jessica and Jackie. Relevant evidence is any

“evidence having any tendency to make the existence of any fact that is of

consequence to the determination of the action more probable or less probable that

it would be without the evidence.” Evid.R. 401. Relevant evidence is generally

admissible, though relevant evidence must be excluded if its probative value is

substantially outweighed by the danger of unfair prejudice. Evid.R. 402; Evid.R.

403(A). State’s Exhibit 19 is relevant evidence because its depictions of the way

that Cook talked to C.C. and the way C.C. responded to Cook, coupled with C.C.’s

testimony that Cook regularly talked to him in that manner, make it more probable

that Cook wielded his parental authority over C.C. to coerce C.C. into engaging in

sexual conduct with Jessica and Jackie. While State’s Exhibit 19 does not depict

Cook in the most flattering light, we do not agree with Cook that his portrayal is so

negative as to substantially outweigh the video’s probative value. Therefore,

because State’s Exhibit 19 is likely admissible, we cannot conclude that Cook’s trial

counsel committed an unprofessional error by failing to object when it was played

for the jury. See Carter, 2018-Ohio-2238, at ¶ 47. Regardless, given the only mildly


                                        -71-
Case No. 14-19-26


negative depiction of Cook in State’s Exhibit 19 and the other evidence supporting

the allegations that Cook pushed C.C. into engaging in sexual conduct with Jessica

and Jackie, we do not believe that there is a reasonable probability that Cook’s trial

would have ended differently if the video had not been played for the jury.

       {¶119} We also conclude that Cook has not demonstrated that he was

prejudiced by his trial counsel’s failure to object to the admission of State’s Exhibit

13. Cook argues that State’s Exhibit 13, his cell phone and SD card, “contain[ed]

more video[s] than [were] shown in court” and that the admission of the cell phone

and SD card “created the possibility of the jury considering evidence outside of the

trial proceedings, resulting in a prejudicial influence * * *.” (Appellant’s Brief at

17). Cook has raised only the mere possibility that the jury viewed other videos

contained on the cell phone and SD card. However, there is no indication that the

jury viewed any other videos that might be stored on the cell phone and SD card

and, therefore, no evidence that the jury viewed any videos that could have

prejudiced Cook. If the jury did not view other videos, the admission of the cell

phone and SD card could not have affected the jury’s verdicts. See State v. Carson,

10th Dist. Franklin No. 11AP-809, 2012-Ohio-4501, ¶ 30 (noting that the defendant

could not demonstrate a reasonable probability of a different trial outcome where

there was no evidence that the jury actually viewed a potentially prejudicial video

segment). As a result, we conclude that Cook has not established that there is a


                                         -72-
Case No. 14-19-26


reasonable probability that the result of his trial would have been different but for

his trial counsel’s failure to object to the admission of his cell phone and SD card.

See id.

          {¶120} Cook’s fifth assignment of error is overruled.

                                 Assignment of Error No. VI

          Appellant was denied a fair trial as a result of the cumulative
          errors that occurred throughout the trial.

          {¶121} In his sixth assignment of error, Cook argues that cumulative errors

committed throughout the trial prevented him from having a fair trial. He argues

that the following four errors, though perhaps harmless by themselves, combined to

deprive him of a fair trial: (1) the trial court’s decision to prevent Patricia from

testifying about whether she believed that C.C.’s accusations were true; (2) the trial

court’s decision to allow the amendment of the indictment without advising Cook

that he “was entitled to a continuance and possible discharge of the present jury”;

(3) the admission over Cook’s objection of State’s Exhibits 16 and 17—prescription

pill bottles bearing Jackie’s name that were found in Patricia’s house; and (4) the

admission of Lieutenant Justice’s testimony about the contents of the Crown Royal

bag, the admission of the Crown Royal bag and its contents, and the admission of

C.C.’s out-of-court statements about Cook’s alleged involvement with drugs.

(Appellant’s Brief at 19-21).



                                          -73-
Case No. 14-19-26


       {¶122} “Under [the] doctrine of cumulative error, a conviction will be

reversed when the cumulative effect of errors in a trial deprives a defendant of a fair

trial even though each of the numerous instances of trial court error does not

individually constitute cause for reversal.” State v. Spencer, 3d Dist. Marion No. 9-

13-50, 2015-Ohio-52, ¶ 83, citing State v. Powell, 132 Ohio St. 3d 233, 2012-Ohio-

2577, ¶ 222-224 and State v. Garner, 74 Ohio St. 3d 49, 64 (1995). “‘To find

cumulative error, a court must first find multiple errors committed at trial and

determine that there is a reasonable probability that the outcome below would have

been different but for the combination of the harmless errors.’” State v. Stober, 3d

Dist. Putnam No. 12-13-13, 2014-Ohio-5629, ¶ 15, quoting In re J.M., 3d Dist.

Putnam No. 12-11-06, 2012-Ohio-1467, ¶ 36.

       {¶123} After reviewing the record, we conclude that Cook was not denied a

fair trial by cumulative error. First, with respect to Cook’s first two alleged errors,

we have previously concluded that the trial court did not err by preventing Patricia

from testifying about whether she believed C.C.’s allegations or by allowing the

indictment to be amended pursuant to Crim.R. 7(D). Cook finds fault in the trial

court’s failure to advise him that he could have tried to secure a reasonable

continuance or a discharge of the jury in response to the amendments. However,

Crim.R. 7(D) places no obligation on the trial court to inform the defendant of his




                                         -74-
Case No. 14-19-26


options under the rule, and we decline to graft such a requirement onto Crim.R.

7(D).

        {¶124} Moreover, even assuming that the trial court erred both by allowing

the admission of State’s Exhibits 16 and 17 and by allowing the admission of the

Crown Royal bag and other evidence relating to Cook’s drug use, we cannot

conclude that these errors combined to deprive Cook of a fair trial. As discussed in

exhaustive detail above, the State presented substantial evidence establishing

Cook’s guilt. Consequently, Cook cannot show that the trial court’s errors in

allowing this evidence to be admitted, if any, combined to deny him a fair trial. See

State v. Mathis, 8th Dist. Cuyahoga No. 107365, 2019-Ohio-3654, ¶ 82-83.

        {¶125} Cook’s sixth assignment of error is overruled.

        {¶126} Having found no error prejudicial to the appellant herein in the

particulars assigned and argued, we affirm the judgment of the trial court.

                                                                Judgment Affirmed

WILLAMOWSKI and ZIMMERMAN, J.J., concur.

/jlr




                                        -75-